ACQUISITION AGREEMENT AND PLAN OF MERGER DATED AS OF DECEMBER 13, 2013 BY AND AMONG CAPSTONE FINANCIAL GROUP, INC. (“CAPP”), a Nevada corporation, CAPSTONE SUB CO (“CAPSTONE SUBCO”), a Nevada corporation AND CAPSTONE AFFLUENT STRATEGIES, INC. (“AFFLUENT”), a California corporation. TABLE OF CONTENTS ARTICLE 1. The Merger1 Section 1.1.The Merger1 Section 1.2.Effective Time1 Section 1.3.Closing of the Merger2 Section 1.4.Effects of the Merger2 Section 1.5.Articles of Incorporation; Bylaws2 Section 1.6.Board of Directors and Officers2 Section 1.7.Conversion of Shares2 Section 1.8.Exchange of Certificates3 Section 1.9.Stock Options5 Section 1.10.Warrants5 Section 1.11.Taking of Necessary Action; Further Action5 ARTICLE 2. Representations and Warranties of CAPP5 Section 2.1.Organization and Qualification5 Section 2.2.Capitalization of CAPP6 Section 2.3.Authority Relative to this Agreement; Recommendation.7 Section 2.4.SEC Reports; Financial Statements7 Section 2.5.Information Supplied8 Section 2.6.Consents and Approvals; No Violations8 Section 2.7.No Default9 Section 2.8.No Undisclosed Liabilities; Absence of Changes9 Section 2.9.Litigation9 Section 2.10.Compliance with Applicable Law10 Section 2.11.Employee Benefit Plans; Labor Matters10 Section 2.12.Environmental Laws and Regulations11 Section 2.13.Tax Matters12 Section 2.14.Title To Property12 Section 2.15.Intellectual Property13 1 Section 2.16.Insurance13 Section 2.17.Vote Required13 Section 2.18.Tax Treatment13 Section 2.19.Affiliates13 Section 2.20.Certain Business Practices13 Section 2.21.Insider Interests14 Section 2.22.Opinion of Financial Adviser14 Section 2.23.Brokers14 Section 2.24.Disclosure14 Section 2.25.No Existing Discussion14 Section 2.26.Material Contracts14 ARTICLE 3. Representations and Warranties of AFFLUENT.15 Section 3.1.Organization and Qualification15 Section 3.2.Capitalization of AFFLUENT16 Section 3.3.Authority Relative to this Agreement; Recommendation16 Section 3.4.SEC Reports; Financial Statements17 Section 3.5.Information Supplied17 Section 3.6.Consents and Approvals; No Violations17 Section 3.7.No Default18 Section 3.8 No Undisclosed Liabilities; Absence of Changes18 Section 3.9.Litigation18 Section 3.10.Compliance with Applicable Law18 Section 3.11.Employee Benefit Plans; Labor Matters19 Section 3.12.Environmental Laws and Regulations20 Section 3.13.Tax Matters21 Section 3.14.Title to Property21 Section 3.15.Intellectual Property21 Section 3.16.Insurance22 Section 3.17.Vote Required22 Section 3.18.Tax Treatment22 Section 3.19.Affiliates22 Section 3.20.Certain Business Practices22 Section 3.21.Insider Interests22 Section 3.22.Opinion of Financial Adviser22 Section 3.23.Brokers22 Section 3.24.Disclosure22 Section 3.25.No Existing Discussions23 Section 3.26. Material Contracts23 ARTICLE 4. Covenants24 Section 4.1.Conduct of Business of CAPP24 Section 4.2.Conduct of Business of AFFLUENT26 Section 4.3.Preparation of 8-K27 Section 4.4.Other Potential Acquirers28 Section 4.5.Meetings of Stockholders28 2 Section 4.6.FINRA OTC:QB Listing28 Section 4.7.Access to Information28 Section 4.8.Additional Agreements; Reasonable Efforts.28 Section 4.9.Employee Benefits; Stock Option and Employee Purchase Plans29 Section 4.10.Public Announcements29 Section 4.11.Indemnification29 Section 4.12.Notification of Certain Matters30 ARTICLE 5. Conditions to Consummation of the Merger31 Section 5.1.Conditions to Each Party’s Obligations to Effect the Merger31 Section 5.2.Conditions to the Obligations of CAPP31 Section 5.3.Conditions to the Obligations of AFFLUENT32 ARTICLE 6. Termination; Amendment; Waiver33 Section 6.1.Termination33 Section 6.2.Effect of Termination34 Section 6.3.Fees and Expenses34 Section 6.4.Amendment34 Section 6.5.Extension; Waiver34 ARTICLE 7. Miscellaneous34 Section 7.1.Non-survival of Representations and Warranties34 Section 7.2.Entire Agreement; Assignment34 Section 7.3.Validity35 Section 7.4.Notices35 Section 7.5.Governing Law35 Section 7.6.Descriptive Headings36 Section 7.7.Parties in Interest36 Section 7.8.Certain Definitions36 Section 7.9.Personal Liability36 Section 7.10.Specific Performance36 Section 7.11.Counterparts37 Section 7.12.Conflict Waiver37 Signatures37 3 AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this “Agreement”), dated as of December 13, 2013, is by and among Capstone Financial Group, Inc., a Nevada corporation (“CAPP”), Capstone SUB CO, a Nevada corporation and wholly owned subsidiary of CAPP, (“CAPSTONE SUBCO”) and Capstone Affluent Strategies, Inc., a California corporation (“AFFLUENT”), CAPSTONE SUBCO and AFFLUENT being the constituent entities in the Merger. Whereas, the Boards of Directors of CAPP, CAPSTONE SUBCO and AFFLUENT each have, in light of and subject to the terms and conditions set forth herein, (i) determined that the Merger (as defined below) is fair to their respective stockholders and in the best interests of such stockholders and (ii) approved the Merger in accordance with this Agreement; Whereas, this Agreement constitutes the entire, final and complete agreement between CAPP, CAPSTONE SUBCO, and AFFLUENT and supersedes and replaces all prior or existing written and oral agreements, between CAPP, CAPSTONE SUBCO, and AFFLUENT with respect to the subject matter hereof; Whereas, for Federal income tax purposes, it is intended that the Merger qualify as a reorganization under the provisions of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”); and Whereas, CAPP, CAPSTONE SUBCO, and AFFLUENT desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger. Now, therefore, in consideration of the premises and the representations, warranties, covenants and agreements herein contained, and intending to be legally bound hereby, CAPP, CAPSTONE SUBCO, and AFFLUENT hereby agree as follows: ARTICLE I The Merger Section 1.1. The Merger. At the Effective Time (as defined below) and upon the terms and subject to the conditions of this Agreement and in accordance with the General Corporation Law of the State of Nevada (the “NGCL”), CAPSTONE SUBCO shall be merged with and into AFFLUENT (the “Merger”). Following the Merger, AFFLUENT shall continue as the surviving corporation (the “Surviving Corporation”), shall continue to be governed by the laws of the jurisdiction of its incorporation or organization and the separate corporate existence of CAPSTONE SUBCO shall cease. AFFLUENT shall continue its existence as a wholly owned subsidiary of CAPP.The Merger is intended to qualify as a tax-free reorganization under Section 368 of the Code as relates to the non-cash exchange of stock referenced herein. 4 Section 1.2. Effective Time. Subject to the terms and conditions set forth in this Agreement, a Certificate of Merger (the “Merger Certificate”) shall be duly executed and acknowledged by each of CAPP, CAPSTONE SUBCO, and AFFLUENT, and thereafter the Merger Certificate reflecting the Merger shall be delivered to the Secretary of State of the State of Nevada and for filing pursuant to the NGCL on the Closing Date (as defined in Section 1.3). The Merger shall become effective on January 15, 2014 as set forth in the Merger Certificate (the time at which the Merger becomes effective shall be referred to herein as the “Effective Time”). Section 1.3. Closing of the Merger. The closing of the Merger (the “Closing”) will take place on January 15, 2014 upon satisfaction of the conditions set forth in Article 5 (the “Closing Date”), at the offices of Stoecklein Law Group, LLP, 401 West A Street, Suite 1150, San Diego, California 92101, unless another time, date or place is agreed to in writing by the parties hereto. Section 1.4. Effects of the Merger. The Merger shall have the effects set forth in the NGCL. Without limiting the generality of the foregoing, and subject thereto, at the Effective Time, all the properties, rights, privileges, powers of CAPSTONE SUBCO shall vest in the Surviving Corporation, and all debts, liabilities and duties of CAPSTONE SUBCO shall become the debts, liabilities and duties of the Surviving Corporation. Concurrently, AFFLUENT shall remain a wholly owned subsidiary of CAPP. Section 1.5. Articles of Incorporation and Bylaws. The Articles of Incorporation and Bylaws of AFFLUENT in the respective forms delivered by AFFLUENT to CAPP prior to the date of this Agreement will remain in full force and effect and will be the Articles of Incorporation and Bylaws of the Surviving Corporation. Section 1.6. Board of Directors and Officers. (a) Board of Directors of CAPSTONE SUBCO. At or prior to the Effective Time, CAPP agrees to take such action as is necessary (i) to cause the number of directors comprising the full Board of Directors of CAPSTONE SUBCO to be one (1) person and (ii) to cause Darin Pastor, (the “CAPP Designee”) to be elected as the sole director of CAPSTONE SUBCO. (b) Board of Directors of AFFLUENT. At or prior to the Effective Time each of AFFLUENT and CAPP agree to take such action as is necessary (i) to cause the current Directors comprising the full Board of Directors of CAPP to remain the directors of CAPP and (ii) to cause Darin Pastor (the “AFFLUENT Designee”) to remain as a director of AFFLUENT. If the AFFLUENT Designee shall decline or be unable to serve as a director prior to the Effective Time, AFFLUENT shall nominate another person to serve in such person’s stead, which such person shall be subject to approval of the other party. From and after the Effective Time, and until successors are duly elected or appointed and qualified in accordance with applicable law, Darin Pastor shall be Chief Executive Officer, President, Secretary and Treasurer of the Surviving Corporation. 5 Section 1.7. Conversion of Shares. (a) At the Effective Time, each share of common stock, no par value per share of AFFLUENT (individually a "AFFLUENT Share" and collectively, the "AFFLUENT Shares") issued and outstanding immediately prior to the Effective Time shall, by virtue of the Merger and without any action on the part of AFFLUENT, CAPP, or the holder thereof, be converted into and shall become fully paid and nonassessable CAPP common shares determined by dividing (i) the total number of shares of AFFLUENT, Ten Thousand (10,000) outstanding immediately prior to the Effective Time by (ii) One Thousand (1,000) (such quotient, the “Exchange Ratio”). By way of example, 10,000/1,000 10 (the Exchange Ratio). So for every ten (10) shares of AFFLUENT stock held the shareholder will be issued one (1) CAPP share. In the event that, subsequent to the date of this Agreement but prior to the Effective Time, the outstanding shares of CAPP Common Stock or AFFLUENT Common Stock are changed into a different number of shares or a different class as a result of a stock split, reverse stock split, stock dividend, subdivision, reclassification, combination, exchange, recapitalization or similar transaction, the number of shares of CAPP Common Stock into which each share of AFFLUENT Common Stock will be converted as a result of the Merger will be adjusted appropriately. (b)AFFLUENT hereby acknowledges that (i) the CAPP Shares have not been and will not be registered under the Securities Act of 1933 (“1933 Act”) or under the securities laws of any state and, therefore, the CAPP Shares cannot be resold unless they are subsequently registered under said laws or exemptions from such registrations as are available; and (ii) the transferability of the Shares is restricted and that a legend shall be placed on the certificates representing the securities substantially to the following effect: THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”). THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT WITH RESPECT TO SUCH SHARES, OR AN OPINION SATISFACTORY TO THE ISSUER AND ITS COUNSEL TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT. (c) At the Effective Time, each AFFLUENT Share held in the treasury of AFFLUENT, by AFFLUENT immediately prior to the Effective Time shall, by virtue of the Merger and without any action on the part of AFFLUENT, CAPSTONE SUBCO or CAPP be canceled, retired and cease to exist and no payment shall be made with respect thereto. Section 1.8. Exchange of Certificates. (a) Prior to the Effective Time, CAPP shall enter into an agreement with, and shall deposit with, Stoecklein Law Group, LLP or such other agent or agents as may be satisfactory to CAPP and AFFLUENT (the “Exchange Agent”), for the benefit of the holders of AFFLUENT Shares, for exchange through the Exchange Agent in accordance with this Article I: (i) certificates representing the appropriate number of CAPP Shares to be issued to holders of AFFLUENT Shares issuable pursuant to Section 1.7 in exchange for outstanding AFFLUENT Shares. 6 (b) As soon as reasonably practicable after the Effective Time, the Exchange Agent shall mail to each holder of record of a certificate or certificates which immediately prior to the Effective Time represented outstanding AFFLUENT Shares (the “Certificates”) whose shares were converted into the right to receive CAPP Shares pursuant to Section 1.7: (i) a letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to the Certificates shall pass, only upon delivery of the Certificates to the Exchange Agent and shall be in such form and have such other provisions as AFFLUENT and CAPP may reasonably specify) and (ii) instructions for use in effecting the surrender of the Certificates in exchange for certificates representing CAPP Shares. Upon surrender of a Certificate to the Exchange Agent, together with such letter of transmittal, duly executed, and any other required documents, the holder of such Certificate shall be entitled to receive in exchange therefore a certificate representing that number of whole CAPP Shares and the Certificate so surrendered shall forthwith be canceled. In the event of a transfer of ownership of AFFLUENT Shares which are not registered in the transfer records of AFFLUENT, a certificate representing the proper number of CAPP Shares may be issued to a transferee if the Certificate representing such AFFLUENT Shares is presented to the Exchange Agent accompanied by all documents required by the Exchange Agent or CAPP to evidence and effect such transfer and by evidence that any applicable stock transfer or other taxes have been paid. Until surrendered as contemplated by this Section 1.8, each Certificate shall be deemed at any time after the Effective Time to represent only the right to receive upon such surrender the certificate representing CAPP Shares as contemplated by this Section 1.8. (c) No dividends or other distributions declared or made after the Effective Time with respect to CAPP Shares with a record date after the Effective Time shall be paid to the holder of any un-surrendered Certificate with respect to the CAPP Shares represented thereby until the holder of record of such Certificate shall surrender such Certificate. (d) In the event that any Certificate for AFFLUENT Shares or CAPP Shares shall have been lost, stolen or destroyed, the Exchange Agent shall issue in exchange therefor, upon the making of an affidavit of that fact by the holder thereof such CAPP Shares and cash in lieu of fractional CAPP Shares, if any, as may be required pursuant to this Agreement; provided, however, that CAPP or the Exchange Agent, may, in its respective discretion, require the delivery of a suitable bond, opinion or indemnity. (e) All CAPP Shares issued upon the surrender for exchange of AFFLUENT Shares in accordance with the terms hereof shall be deemed to have been issued in full satisfaction of all rights pertaining to such AFFLUENT Shares. There shall be no further registration of transfers on the stock transfer books of either of AFFLUENT or CAPP of the AFFLUENT Shares or CAPP Shares which were outstanding immediately prior to the Effective Time. If, after the Effective Time, Certificates are presented to CAPP for any reason, they shall be canceled and exchanged as provided in this Article I. (f) No fractional CAPP Shares shall be issued in the Merger, but in lieu thereof each holder of AFFLUENT Shares otherwise entitled to a fractional CAPP Share shall, upon surrender of its, his or her Certificate or Certificates, be entitled to receive an additional share to round up to the nearest round number of shares. 7 Section 1.9. Stock Options. At the Effective Time, each outstanding option to purchase AFFLUENT Shares, if any (a “AFFLUENT Stock Option” or collectively, “AFFLUENT Stock Options”) issued pursuant to any AFFLUENT Stock Option Plan or AFFLUENT Long Term Incentive Plan whether vested or unvested, shall be cancelled. Section 1.10. Warrants. At the Effective Time, each outstanding warrant to purchase AFFLUENT Shares, if any (a “AFFLUENT Warrant” or collectively, “AFFLUENT Warrants”) issued and pursuant to any AFFLUENT Warrant Agreement as disclosed in Section 3.2 of the AFFLUENT Disclosure Schedule shall convert to the right to receive replacement CAPP Warrants, adjusted to reflect the proportionate reduction in number of shares as set forth in section 1.7 above. The Exercise Price per Warrant Share in effect at the time of the record date for the determination of Stockholders entitled to receive shares pursuant to section 1.7 shall be adjusted so that it shall equal the price determined by multiplying such Exercise Price by a fraction, the numerator of which shall be the number of shares of Common Stock outstanding immediately prior to such action, and the denominator of which shall be the number of shares of Common Stock outstanding after giving effect to such action.Such adjustment shall be made successively whenever any event listed above shall occur and shall become effective at the close of business on such record date or at the close of business on the date immediately preceding such effective date, as applicable. Section 1.11. Taking of Necessary Action; Further Action. If, at any time after the Effective Time, AFFLUENT or CAPP reasonably determines that any deeds, assignments, or instruments or confirmations of transfer are necessary or desirable to carry out the purposes of this Agreement and to vest CAPP with full right, title and possession to all assets, property, rights, privileges, powers and franchises of AFFLUENT, the officers and directors of CAPP and AFFLUENT are fully authorized in the name of their respective corporations or otherwise to take, and will take, all such lawful and necessary or desirable action. ARTICLE 2 Representations and Warranties of CAPP Except as set forth on the Disclosure Schedule delivered by CAPP and CAPSTONE SUBCO to AFFLUENT (the “CAPP Disclosure Schedule”), CAPP and CAPSTONE SUBCO hereby represent and warrant to AFFLUENT as follows: Section 2.1. Organization and Qualification. (a) Each of CAPP and CAPSTONE SUBCO is duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation or organization and each has all requisite power and authority to own, lease and operate its properties and to carry on its business as now being conducted, except where the failure to be so organized, existing and in good standing or to have such power and authority would not have a Material Adverse Effect (as defined below) on CAPP. When used in connection with CAPP, the term “Material Adverse Effect” means any change or effect (i) that is or is reasonably likely to be materially adverse to the business, results of operations, condition (financial or otherwise) or prospects of CAPP, other than any change or effect arising out of general economic conditions unrelated to any business in which CAPP is engaged, or (ii) that may impair the ability of CAPP to perform its obligations hereunder or to consummate the transactions contemplated hereby. 8 (b) CAPP has heretofore delivered to AFFLUENT accurate and complete copies of the Articles of Incorporation and Bylaws (or similar governing documents), as currently in effect, of CAPP. Except as set forth on Section 2.1 of the CAPP Disclosure Schedule, CAPP is duly qualified or licensed and in good standing to do business in each jurisdiction in which the property owned, leased or operated by it or the nature of the business conducted by it makes such qualification or licensing necessary, except in such jurisdictions where the failure to be so duly qualified or licensed and in good standing would not have a Material Adverse Effect on CAPP. Section 2.2. Capitalization of CAPP. (a) The authorized capital stock of CAPP consists of: (i) Two Billion (2,000,000,000) CAPP Common Shares, par value $0.001 per share, of which, as of December 13, 2013, a total 93,025,hares were issued and outstanding; and (ii) Ten Million (10,000,000) CAPP Preferred Shares, par value $0.001 per share, of which, as of December 13, 2013, no CAPP Preferred Shares have been issued. At or prior to the Effective Time the total issued and outstanding shares of CAPP will be approximately 93,026,000 (pursuant to Section 1.7(a) the issuance of 1,000 shares to AFFLUENT). The authorized capital stock of CAPSTONE SUBCO consists of One Million (1,000,000) shares of common stock ("CAPSTONE SUBCO Shares"), of which, at the Effective Time, One thousand (10,000) shares will be issued and outstanding.All of the outstanding CAPP Shares and CAPSTONE SUBCO Shares have been or at the Effective Time will be duly authorized and validly issued, and are fully paid, nonassessable and free of preemptive rights. Except as set forth herein, as of the date hereof, there are no outstanding (i) shares of capital stock or other voting securities of CAPP or CAPSTONE SUBCO, (ii) securities of CAPP convertible into or exchangeable for shares of capital stock or voting securities of CAPP or CAPSTONE SUBCO, (iii) options or other rights to acquire from CAPP or CAPSTONE SUBCO and, except as described in the CAPP SEC Reports (as defined below), no obligations of CAPP or CAPSTONE SUBCO to issue any capital stock, voting securities or securities convertible into or exchangeable for capital stock or voting securities of CAPP or CAPSTONE SUBCO, and (iv) equity equivalents, interests in the ownership or earnings of CAPP or CAPSTONE SUBCO or other similar rights (collectively, “CAPP Securities”). As of the date hereof, except as set forth on Section 2.2(a) of the CAPP Disclosure Schedule there are no outstanding obligations of CAPP or its subsidiaries to repurchase, redeem or otherwise acquire any CAPP Securities or stockholder agreements, voting trusts or other agreements or understandings to which CAPP is a party or by which it is bound relating to the voting or registration of any shares of capital stock of CAPP. For purposes of this Agreement, ‘‘Lien” means, with respect to any asset (including, without limitation, any security) any mortgage, lien, pledge, charge, security interest or encumbrance of any kind in respect of such asset. (b) The CAPP Shares constitute the only class of equity securities of CAPP registered under the Exchange Act. (c) Other than its 100% ownership of CAPSTONE SUBCO, CAPP does not own directly or indirectly more than fifty percent (50%) of the outstanding voting securities or interests (including membership interests) of any entity, other than as specifically disclosed in the disclosure documents. 9 Section 2.3. Authority Relative to this Agreement; Recommendation. (a) CAPP and CAPSTONE SUBCO have all necessary corporate power and authority to execute and deliver this Agreement and to consummate the transactions contemplated hereby. The execution and delivery of this Agreement, and the consummation of the transactions contemplated hereby, have been duly and validly authorized by the Board of Directors of CAPP (the “CAPP Board”) and the Board of Directors of CAPSTONE SUBCO and no other corporate proceedings on the part of CAPP or CAPSTONE SUBCO are necessary to authorize this Agreement or to consummate the transactions contemplated hereby, except, as referred to in Section 2.3(b) and Section 2.17, the approval and adoption of this Agreement by the holders of at least a majority of the then outstanding CAPSTONE SUBCO Shares. This Agreement has been duly and validly executed and delivered by CAPP and CAPSTONE SUBCO and constitutes a valid, legal and binding agreement of CAPP and CAPSTONE SUBCO, enforceable against CAPP and CAPSTONE SUBCO in accordance with its terms. (b) The CAPP Board has resolved to recommend that CAPP, the sole stockholder of CAPSTONE SUBCO, approve and adopt this Agreement. Additionally, the Board has resolved to recommend that CAPSTONE SUBCO stockholders approve and adopt this Agreement, and the actions required to be taken to effectuate the terms and conditions set forth in this Agreement. Section 2.4. SEC Reports; Financial Statements. (a) CAPP has filed all required forms, reports and documents with the Securities and Exchange Commission (the “SEC”) from the Company’s inception through the period ended September 30, 2013, each of which has complied in all material respects with all applicable requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Exchange Act (and the rules and regulations promulgated thereunder, respectively), each as in effect on the dates such forms, reports and documents were filed. CAPP has heretofore delivered or promptly will deliver prior to the Effective Date to AFFLUENT, in the form filed with the SEC (including any amendments thereto but excluding any exhibits), (i) its Annual Report on Form 10-K for the year ended December 31, 2012, (ii) its Quarterly Report on Form 10-Q for the period ended September 30, 2013, (iii) all definitive proxy statements relating to CAPP’s meetings of stockholders (whether annual or special) held since December 31, 2012, if any, and (iv) all other reports or registration statements filed by CAPP with the SEC since December 31, 2012. None of such CAPP SEC Reports, including, without limitation, any financial statements or schedules included or incorporated by reference therein, contained, when filed, any untrue statement of a material fact or omitted to state a material fact required to be stated or incorporated by reference therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading. The audited financial statements of CAPP included in the CAPP SEC Reports fairly present, in conformity with generally accepted accounting principles applied on a consistent basis (except as may be indicated in the notes thereto), the financial position of CAPP as of the dates thereof and its results of operations and changes in financial position for the periods then ended. All material agreements, contracts and other documents required to be filed as exhibits to any of the CAPP SEC Reports have been so filed. 10 (b) CAPP has heretofore made available or promptly will make available to AFFLUENT a complete and correct copy of any amendments or modifications which are required to be filed with the SEC but have not yet been filed with the SEC, to agreements, documents or other instruments which previously had been filed by CAPP with the SEC pursuant to the Exchange Act. Section 2.5. Information Supplied. None of the information supplied or to be supplied by CAPP for inclusion or incorporation by reference in connection with the Merger will at the date filed with the SEC and made available to stockholders of CAPP, contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they are made, not misleading. Section 2.6. Consents and Approvals; No Violations. Except for filings, permits, authorizations, consents and approvals as may be required under, and other applicable requirements of, the Securities Act, the Exchange Act, state securities or blue sky laws, the Hart-Scott-Rodino Antitrust Improvements Act of 1916, as amended (the ‘‘HSR Act’’), the rules of the Financial Industry Regulatory Authority (“FINRA”), the filing and recordation of the Merger Certificate as required by the NGCL, and as set forth on Section 2.6 of the CAPP Disclosure Schedule no filing with or notice to, and no permit, authorization, consent or approval of, any court or tribunal or administrative, governmental or regulatory body, agency or authority (a “Governmental Entity”) is necessary for the execution and delivery by CAPP and CAPSTONE SUBCO of this Agreement or the consummation by CAPP and CAPSTONE SUBCO of the transactions contemplated hereby, except where the failure to obtain such permits, authorizations, consents or approvals or to make such filings or give such notice would not have a Material Adverse Effect on CAPP or CAPSTONE SUBCO. Except as set forth in Section 2.6 of the CAPP Disclosure Schedule, neither the execution, delivery and performance of this Agreement by CAPP and CAPSTONE SUBCO nor the consummation by CAPP or CAPSTONE SUBCO of the transactions contemplated hereby will (i) conflict with or result in any breach of any provision of the respective Articles of Incorporation or Bylaws (or similar governing documents) of CAPP or CAPSTONE SUBCO, (ii) result in a violation or breach of, or constitute (with or without due notice or lapse of time or both) a default (or give rise to any right of termination, amendment, cancellation or acceleration or Lien) under, any of the terms, conditions or provisions of any note, bond, mortgage, indenture, lease, license, contract, agreement or other instrument or obligation to which CAPP is a party or by which any of its properties or assets may be bound, or (iii) violate any order, writ, injunction, decree, law, statute, rule or regulation applicable to CAPP or any of its properties or assets, except in the case of (ii) or (iii) for violations, breaches or defaults which would not have a Material Adverse Effect on CAPP or CAPSTONE SUBCO. 11 Section 2.7. No Default. Except as set forth in Section 2.7 of the CAPP Disclosure Schedule, neither CAPP nor CAPSTONE SUBCO is in breach, default or violation (and no event has occurred which with notice or the lapse of time or both would constitute a breach, default or violation) of any term, condition or provision of (i) its Articles of Incorporation or Bylaws (or similar governing documents), (ii) any note, bond, mortgage, indenture, lease, license, contract, agreement or other instrument or obligation to which CAPP is now a party or by which any of its respective properties or assets may be bound or (iii) any order, writ, injunction, decree, law, statute, rule or regulation applicable to CAPP or any of its respective properties or assets, except in the case of (ii) or (iii) for violations, breaches or defaults that would not have a Material Adverse Effect on CAPP or CAPSTONE SUBCO. Except as set forth in Section 2.7 of the CAPP Disclosure Schedule, each note, bond, mortgage, indenture, lease, license, contract, agreement or other instrument or obligation to which CAPP is now a party or by which its respective properties or assets may be bound that is material to CAPP or CAPSTONE SUBCO and that has not expired is in full force and effect and is not subject to any material default thereunder of which CAPP or CAPSTONE SUBCO is aware by any party obligated to CAPP thereunder. Section 2.8. No Undisclosed Liabilities; Absence of Changes. Except as set forth in Section 2.8 of the CAPP Disclosure Schedule and except as and to the extent publicly disclosed by CAPP in the CAPP SEC Reports, as of September 30, 2013, CAPP does not have any liabilities or obligations of any nature, whether or not accrued, contingent or otherwise, that would be required by generally accepted accounting principles to be reflected on a balance sheet of CAPP (including the notes thereto) or which would have a Material Adverse Effect on CAPP. Except as publicly disclosed by CAPP, since September 30, 2013, CAPP has not incurred any liabilities of any nature, whether or not accrued, contingent or otherwise, which could reasonably be expected to have, and there have been no events, changes or effects with respect to CAPP having or which reasonably could be expected to have, a Material Adverse Effect on CAPP. Except as and to the extent publicly disclosed by CAPP in the CAPP SEC Reports and except as set forth in Section 2.8 of the CAPP Disclosure Schedule, since September 30, 2013, there has not been (i) any material change by CAPP in its accounting methods, principles or practices (other than as required after the date hereof by concurrent changes in generally accepted accounting principles), (ii) any revaluation by CAPP of any of its assets having a Material Adverse Effect on CAPP, including, without limitation, any write-down of the value of any assets other than in the ordinary course of business or (iii) any other action or event that would have required the consent of any other party hereto pursuant to Section 4.1 of this Agreement had such action or event occurred after the date of this Agreement. Section 2.9. Litigation. Except as publicly disclosed by CAPP in the CAPP SEC Reports, there is no suit, claim, action, proceeding or investigation pending or, to the knowledge of CAPP, threatened against CAPP or any of its subsidiaries or any of their respective properties or assets before any Governmental Entity which, individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect on CAPP or could reasonably be expected to prevent or delay the consummation of the transactions contemplated by this Agreement. Except as publicly disclosed by CAPP in the CAPP SEC Reports, CAPP is not subject to any outstanding order, writ, injunction or decree which, insofar as can be reasonably foreseen in the future, could reasonably be expected to have a Material Adverse Effect on CAPP or could reasonably be expected to prevent or delay the consummation of the transactions contemplated hereby. 12 Section 2.10. Compliance with Applicable Law. Except as publicly disclosed by CAPP in the CAPP SEC Reports, CAPP and CAPSTONE SUBCO hold all permits, licenses, variances, exemptions, orders and approvals of all Governmental Entities necessary for the lawful conduct of their respective businesses (the “CAPP Permits”), except for failures to hold such permits, licenses, variances, exemptions, orders and approvals which would not have a Material Adverse Effect on CAPP. Except as publicly disclosed by CAPP in the CAPP SEC Reports, CAPP is in compliance with the terms of the CAPP Permits, except where the failure to so comply would not have a Material Adverse Effect on CAPP. Except as publicly disclosed by CAPP in the CAPP SEC Reports, the business of CAPP is not being conducted in violation of any law, ordinance or regulation of any Governmental Entity except that no representation or warranty is made in this Section 2.10 with respect to Environmental Laws (as defined in Section 2.12 below) and except for violations or possible violations which do not, and, insofar as reasonably can be foreseen, in the future will not, have a Material Adverse Effect on CAPP. Except as publicly disclosed by CAPP in the CAPP SEC Reports, no investigation or review by any Governmental Entity with respect to CAPP is pending or, to the knowledge of CAPP, threatened, nor, to the knowledge of CAPP, has any Governmental Entity indicated an intention to conduct the same, other than, in each case, those which CAPP reasonably believes will not have a Material Adverse Effect on CAPP. Section 2.11. Employee Benefit Plans; Labor Matters. (a) Except as set forth in Section 2.11(a) of the CAPP Disclosure Schedule with respect to each employee benefit plan, program, policy, arrangement and contract (including, without limitation, any “employee benefit plan,” as defined in Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), maintained or contributed to at any time by CAPP or any entity required to be aggregated with CAPP pursuant to Section 414 of the Code (each, a “CAPP Employee Plan”), no event has occurred and to the knowledge of CAPP, no condition or set of circumstances exists in connection with which CAPP could reasonably be expected to be subject to any liability which would have a Material Adverse Effect on CAPP. (b) (i) No CAPP Employee Plan is or has been subject to Title IV of ERISA or Section 412 of the Code; and (ii) each CAPP Employee Plan intended to qualify under Section 401(a) of the Code and each trust intended to qualify under Section 501(a) of the Code is the subject of a favorable Internal Revenue Service determination letter, and nothing has occurred which could reasonably be expected to adversely affect such determination. (c) Section 2.11(c) of the CAPP Disclosure Schedule sets forth a true and complete list, as of the date of this Agreement, of each person who holds any CAPP Stock Options, together with the number of CAPP Shares which are subject to such option, the date of grant of such option, the extent to which such option is vested (or will become vested as a result of the Merger), the option price of such option (to the extent determined as of the date hereof), whether such option is a nonqualified stock option or is intended to qualify as an incentive stock option within the meaning of Section 422(b) of the Code, and the expiration date of such option. Section 2.11(c) of the CAPP Disclosure Schedule also sets forth the total number of such incentive stock options and such nonqualified options. CAPP has furnished AFFLUENT with complete copies of the plans pursuant to which the CAPP Stock Options were issued. Other than the automatic vesting of CAPP Stock Options that may occur without any action on the part of CAPP or its officers or directors, CAPP has not taken any action that would result in any CAPP Stock Options that are unvested becoming vested in connection with or as a result of the execution and delivery of this Agreement or the consummation of the transactions contemplated hereby. 13 (d) CAPP has made available to AFFLUENT (i) a description of the terms of employment and compensation arrangements of all officers of CAPP and a copy of each such agreement currently in effect; (ii) copies of all agreements with consultants who are individuals obligating CAPP to make annual cash payments in an amount exceeding $2,000; (iii) a schedule listing all officers of CAPP who have executed a non-competition agreement with CAPP and a copy of each such agreement currently in effect; (iv) copies (or descriptions) of all severance agreements, programs and policies of CAPP with or relating to its employees, except programs and policies required to be maintained by law; and (v) copies of all plans, programs, agreements and other arrangements of CAPP with or relating to its employees which contain change in control provisions all of which are set forth in Section 2.11(d) of the CAPP Disclosure Schedule. (e) There shall be no payment, accrual of additional benefits, acceleration of payments, or vesting in any benefit under any CAPP Employee Plan or any agreement or arrangement disclosed under this Section 2.11 solely by reason of entering into or in connection with the transactions contemplated by this Agreement. (f) There are no controversies pending or, to the knowledge of CAPP, threatened, between CAPP and any of their employees, which controversies have or could reasonably be expected to have a Material Adverse Effect on CAPP. Neither CAPP nor any of its subsidiaries is a party to any collective bargaining agreement or other labor union contract applicable to persons employed by CAPP or any of its subsidiaries (and neither CAPP nor any of its subsidiaries has any outstanding material liability with respect to any terminated collective bargaining agreement or labor union contract), nor does CAPP know of any activities or proceedings of any labor union to organize any of its or its subsidiaries employees. CAPP has no knowledge of any strike, slowdown, work stoppage, lockout or threat thereof, by or with respect to any of its employees. Section 2.12. Environmental Laws and Regulations. (a) Except as publicly disclosed by CAPP in the CAPP SEC Reports, (i) CAPP is in material compliance with all applicable federal, state, local and foreign laws and regulations relating to pollution or protection of human health or the environment (including, without limitation, ambient air, surface water, ground water, land surface or subsurface strata) (collectively, “Environmental Laws”), except for non-compliance that would not have a Material Adverse Effect on CAPP, which compliance includes, but is not limited to, the possession by CAPP of all material permits and other governmental authorizations required under applicable Environmental Laws, and compliance with the terms and conditions thereof; (ii) CAPP has not received written notice of, or, to the knowledge of CAPP, is the subject of, any action, cause of action, claim, investigation, demand or notice by any person or entity alleging liability under or non-compliance with any Environmental Law (an “Environmental Claim”) that could reasonably be expected to have a Material Adverse Effect on CAPP; and (iii) to the knowledge CAPP, there are no circumstances that are reasonably likely to prevent or interfere with such material compliance in the future. 14 (b) Except as publicly disclosed by CAPP, there are no Environmental Claims which could reasonably be expected to have a Material Adverse Effect on CAPP that are pending or, to the knowledge of CAPP, threatened against CAPP or, to the knowledge of CAPP, against any person or entity whose liability for any Environmental Claim CAPP has or may have retained or assumed either contractually or by operation of law. Section 2.13. Tax Matters. (a) Except as set forth in Section 2.13 of the CAPP Disclosure Schedule: (i) CAPP has filed or has had filed on its behalf in a timely manner (within any applicable extension periods) with the appropriate Governmental Entity all income and other material Tax Returns (as defined herein) with respect to Taxes (as defined herein) of CAPP and all Tax Returns were in all material respects true, complete and correct; (ii) all material Taxes with respect to CAPPhave been paid in full or have been provided for in accordance with GAAP on CAPP’s most recent balance sheet which is part of the CAPP SEC Documents; (iii) there are no outstanding agreements or waivers extending the statutory period of limitations applicable to any federal, state, local or foreign income or other material Tax Returns required to be filed by or with respect to CAPP; (iv) to the knowledge of CAPP none of the Tax Returns of or with respect to CAPP is currently being audited or examined by any Governmental Entity; and (v) no deficiency for any income or other material Taxes has been assessed with respect to CAPP which has not been abated or paid in full. (b) For purposes of this Agreement, (i) “Taxes” shall mean all taxes, charges, fees, levies or other assessments, including, without limitation, income, gross receipts, sales, use, ad valorem, goods and services, capital, transfer, franchise, profits, license, withholding, payroll, employment, employer health, excise, estimated, severance, stamp, occupation, property or other taxes, customs duties, fees, assessments or charges of any kind whatsoever, together with any interest and any penalties, additions to tax or additional amounts imposed by any taxing authority and (ii) “Tax Return” shall mean any report, return, documents declaration or other information or filing required to be supplied to any taxing authority or jurisdiction with respect to Taxes. Section 2.14. Title to Property. CAPP has good and defensible title to all of its properties and assets, free and clear of all liens, charges and encumbrances except liens for taxes not yet due and payable and such liens or other imperfections of title, if any, as do not materially detract from the value of or interfere with the present use of the property affected thereby or which, individually or in the aggregate, would not have a Material Adverse Effect on CAPP; and, to CAPP’s knowledge, all leases pursuant to which CAPP leases from others real or personal property are in good standing, valid and effective in accordance with their respective terms, and there is not, to the knowledge of CAPP, under any of such leases, any existing material default or event of default (or event which with the giving of notice or lapse of time, or both, would constitute a default and in respect of which CAPP has not taken adequate steps to prevent such a default from occurring) except where the lack of such good standing, validity and effectiveness, or the existence of such default or event, would not have a Material Adverse Effect on CAPP. 15 Section 2.15. Intellectual Property. (a) CAPP owns, or possesses adequate licenses or other valid rights to use, all existing United States and foreign patents, trademarks, trade names, service marks, copyrights, trade secrets and applications therefore that are material to its business as currently conducted (the “CAPP Intellectual Property Rights”). (b) The validity of the CAPP Intellectual Property Rights and the title thereto of CAPP is not being questioned in any litigation to which CAPP is a party. (c) Except as set forth in Section 2.15(c) of the CAPP Disclosure Schedule, the conduct of the business of CAPP as now conducted does not, to CAPP’s knowledge, infringe any valid patents, trademarks, trade names, service marks or copyrights of others. The consummation of the transactions completed hereby will not result in the loss or impairment of any CAPP Intellectual Property Rights. (d) CAPP has taken steps it believes appropriate to protect and maintain its trade secrets as such, except in cases where CAPP has elected to rely on patent or copyright protection in lieu of trade secret protection. Section 2.16. Insurance. CAPP currently does not maintain general liability and other business insurance. Section 2.17. Vote Required. The affirmative vote of the holders of at least a majority of the outstanding CAPSTONE SUBCO Shares are the only vote of the holders of any class or series of CAPSTONE SUBCO’s capital stock and CAPP necessary to approve and adopt this Agreement and the Merger. Section 2.18. Tax Treatment. Neither CAPP or CAPSTONE SUBCO nor, to the knowledge of CAPP or CAPSTONE SUBCO, any of their affiliates have taken or agreed to take action that would prevent the Merger from constituting a reorganization qualifying under the provisions of Section 368(a) of the Code. Section 2.19. Affiliates. Except for the directors and executive officers of CAPP, each of whom is listed in Section 2.19 of the CAPP Disclosure Schedule, there are no persons who, to the knowledge of CAPP, may be deemed to be affiliates of CAPP under Rule 1-02(b) of Regulation S-X of the SEC (the “CAPP Affiliates”). Section 2.20. Certain Business Practices. None of CAPP or CAPSTONE SUBCO or any directors, officers, agents or employees of CAPP or CAPSTONE SUBCO has (i) used any funds for unlawful contributions, gifts, entertainment or other unlawful expenses relating to political activity, (ii) made any unlawful payment to foreign or domestic government officials or employees or to foreign or domestic political parties or campaigns or violated any provision of the Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), or (iii) made any other unlawful payment. 16 Section 2.21. Insider Interests. Except as set forth in Section 2.21 of the CAPP Disclosure Schedule, no officer or director of CAPP has any interest in any material property, real or personal, tangible or intangible, including without limitation, any computer software or CAPP Intellectual Property Rights, used in or pertaining to the business of CAPP, except for the ordinary rights of a stockholder or employee stock option-holder. Section 2.22. Opinion of Financial Adviser. No financial adviser has been engaged to assist CAPP in reference to this transaction, nor are there any fees or commissions obligated to any third party. Section 2.23. Brokers. No broker, finder or investment banker is entitled to any brokerage, finder’s or other fee or commission in connection with the transactions contemplated by this Agreement based upon arrangements made by or on behalf of CAPP or CAPSTONE SUBCO. Section 2.24. Disclosure. No representation or warranty of CAPP or CAPSTONE SUBCO in this Agreement or any certificate, schedule, document or other instrument furnished or to be furnished to AFFLUENT pursuant hereto or in connection herewith contains, as of the date of such representation, warranty or instrument, or will contain any untrue statement of a material fact or, at the date thereof, omits or will omit to state a material fact necessary to make any statement herein or therein, in light of the circumstances under which such statement is or will be made, not misleading. Section 2.25. No Existing Discussions. As of the date hereof, CAPP is not engaged, directly or indirectly, in any discussions or negotiations with any other party with respect to any Third Party Acquisition (as defined in Section 4.4). Section 2.26. Material Contracts. (a) CAPP and CAPSTONE SUBCO have delivered or otherwise made available to AFFLUENT true, correct and complete copies of all contracts and agreements (and all amendments, modifications and supplements thereto and all side letters to which either CAPP and CAPSTONE SUBCO is a party affecting the obligations of any party thereunder) to which either CAPP or CAPSTONE SUBCO is a party or by which any of their respective properties or assets are bound that are, material to the business, properties or assets of CAPP or CAPSTONE SUBCO taken as a whole, including, without limitation, to the extent any of the following are, individually or in the aggregate, material to the business, properties or assets of CAPP or CAPSTONE SUBCO taken as a whole, all: (i) employment, product design or development, personal services, consulting, non-competition, severance, golden parachute or indemnification contracts (including, without limitation, any contract to which CAPP is a party involving employees of CAPP); (ii) licensing, publishing, merchandising or distribution agreements; (iii) contracts granting rights of first refusal or first negotiation; (iv) partnership or joint venture agreements; (v) agreements for the acquisition, sale or lease of material properties or assets or stock or otherwise entered into since December 31, 2012; (vi) contracts or agreements with any Governmental Entity; and (vii) all commitments and agreements to enter into any of the foregoing (collectively, together with any such contracts entered into in accordance with Section 4.1 hereof, the “CAPP Contracts”). Neither CAPP nor CAPSTONE SUBCO is a party to or bound by any severance, golden parachute or other agreement with any employee or consultant pursuant to which such person would be entitled to receive any additional compensation or an accelerated payment of compensation as a result of the consummation of the transactions contemplated hereby. 17 (b) Each of the CAPP Contracts is valid and enforceable in accordance with its terms, and there is no default, other than what has been previously disclosed in CAPP’s SEC reports, under any CAPP Contract so listed either by CAPP or CAPSTONE SUBCO or, to the knowledge of CAPP or CAPSTONE SUBCO, by any other party thereto, and no event has occurred that with the lapse of time or the giving of notice or both would constitute a default thereunder by CAPP or CAPSTONE SUBCO or, to the knowledge of CAPP or CAPSTONE SUBCO, any other party, in any such case in which such default or event could reasonably be expected to have a Material Adverse Effect on CAPP or CAPSTONE SUBCO. (c) No party to any such CAPP Contract has given notice to CAPP of or made a claim against CAPP or CAPSTONE SUBCO with respect to any breach or default thereunder, other than what has been previously disclosed in CAPP’s SEC reports, in any such case in which such breach or default could reasonably be expected to have a Material Adverse Effect on CAPP or CAPSTONE SUBCO. ARTICLE 3 Representations and Warranties of AFFLUENT Except as set forth on the Disclosure Schedule delivered by AFFLUENT to CAPP (the “AFFLUENT Disclosure Schedule”), AFFLUENT hereby represents and warrants to CAPP as follows: Section 3.1. Organization and Qualification. (a) AFFLUENT is duly organized, validly existing and will be in good standing under the laws of the jurisdiction of its incorporation (Nevada) or organization prior to Close, and has all requisite power and authority to own, lease and operate its properties and to carry on its business as now being conducted, except where the failure to be so organized, existing and in good standing or to have such power and authority would not have a Material Adverse Effect (as defined below) on AFFLUENT. When used in connection with AFFLUENT, the term “Material Adverse Effect’’ means any change or effect (i) that is or is reasonably likely to be materially adverse to the business, results of operations, condition (financial or otherwise) or prospects of AFFLUENT, taken as a whole, other than any change or effect arising out of general economic conditions unrelated to any business in which AFFLUENT is engaged, or (ii) that may impair the ability of AFFLUENT to consummate the transactions contemplated hereby. (b) AFFLUENT has heretofore delivered to CAPP accurate and complete copies of the Articles of Incorporation and Bylaws (or similar governing documents), as currently in effect, of AFFLUENT. AFFLUENT is duly qualified or licensed and in good standing to do business in each jurisdiction in which the property owned, leased or operated by it or the nature of the business conducted by it makes such qualification or licensing necessary except in such jurisdictions where the failure to be so duly qualified or licensed and in good standing would not have a Material Adverse Effect on AFFLUENT. 18 Section 3.2. Capitalization of AFFLUENT. (a) As of the date of this Agreement, the authorized capital stock of AFFLUENT consists of; (i) Ten Thousand (10,000) AFFLUENT Common Shares, no par value per share, of which, Ten Thousand (10,000) common Shareswere issued and were outstanding. All of the outstanding AFFLUENT Shares have been duly authorized and validly issued, and are fully paid, non-assessable and free of preemptive rights. (b) Except as set forth in Section 3.2(b) of the AFFLUENT Disclosure Schedule, between December 31, 2012 and the date hereof, no shares of AFFLUENT’s capital stock have been issued and no AFFLUENT Stock options have been granted. Except as set forth in Section 3.2(a) above, as of the date hereof, there are no outstanding (i) shares of capital stock or other voting securities of AFFLUENT, (ii) securities of AFFLUENT convertible into or exchangeable for shares of capital stock or voting securities of AFFLUENT, (iii) options or other rights to acquire from AFFLUENT, or obligations of AFFLUENT to issue, any capital stock, voting securities or securities convertible into or exchangeable for capital stock or voting securities of AFFLUENT, or (iv) equity equivalents, interests in the ownership or earnings of AFFLUENT or other similar rights (collectively, “AFFLUENT Securities”). As of the date hereof, there are no outstanding obligations of AFFLUENT to repurchase, redeem or otherwise acquire any AFFLUENT Securities. There are no stockholder agreements, voting trusts or other agreements or understandings to which AFFLUENT is a party or by which it is bound relating to the voting or registration of any shares of capital stock of AFFLUENT. (c) Except as set forth in Section 3.2(c) of the AFFLUENT Disclosure Schedule, there are no securities of AFFLUENT convertible into or exchangeable for, no options or other rights to acquire from AFFLUENT, and no other contract, understanding, arrangement or obligation (whether or not contingent) providing for the issuance or sale, directly or indirectly, of any capital stock or other ownership interests in, or any other securities of AFFLUENT. (d) The AFFLUENT Shares constitute the only class of equity securities of AFFLUENT. (e) Except as set forth in Section 3.2(e) of the AFFLUENT Disclosure Schedule, AFFLUENT does not own directly or indirectly more than fifty percent (50%) of the outstanding voting securities or interests (including membership interests) of any entity. Section 3.3. Authority Relative to this Agreement; Recommendation. (a) AFFLUENT has all necessary corporate power and authority to execute and deliver this Agreement and to consummate the transactions contemplated hereby. The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby have been duly and validly authorized by the Board of Directors of AFFLUENT (the “AFFLUENT Board”), and no other corporate proceedings on the part of AFFLUENT are necessary to authorize this Agreement or to consummate the transactions contemplated hereby, except, as referred to in Section 3.17, the approval and adoption of this Agreement by the holders of at least a majority of the then outstanding AFFLUENT Shares. This Agreement has been duly and validly executed and delivered by AFFLUENT and constitutes a valid, legal and binding agreement of AFFLUENT, enforceable against AFFLUENT in accordance with its terms. 19 (b) The AFFLUENT Board has resolved to recommend that the stockholders of AFFLUENT approve and adopt this Agreement. Section 3.4. SEC Reports; Financial Statements. AFFLUENT is not required to file forms, reports and documents with the SEC. Section 3.5. Information Supplied. None of the information supplied or to be supplied by AFFLUENT for inclusion or incorporation by reference to the 8-K will, at the time the 8-K is filed with the SEC and at the time it becomes effective under the Securities Act, contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading. Section 3.6. Consents and Approvals; No Violations. Except as set forth in Section 3.6 of the AFFLUENT Disclosure Schedule, and for filings, permits, authorizations, consents and approvals as may be required under, and other applicable requirements of, the Securities Act, the Exchange Act, state securities or blue sky laws, the HSR Act, the rules of FINRA, and the filing and recordation of the Merger Certificate as required by the NGCL, no filing with or notice to, and no permit, authorization, consent or approval of, any Governmental Entity is necessary for the execution and delivery by AFFLUENT of this Agreement or the consummation by AFFLUENT of the transactions contemplated hereby, except where the failure to obtain such permits, authorizations consents or approvals or to make such filings or give such notice would not have a Material Adverse Effect on AFFLUENT. Neither the execution, delivery and performance of this Agreement by AFFLUENT nor the consummation by AFFLUENT of the transactions contemplated hereby will (i) conflict with or result in any breach of any provision of the Articles of Incorporation or Bylaws (or similar governing documents) of AFFLUENT, (ii) result in a violation or breach of, or constitute (with or without due notice or lapse of time or both) a default (or give rise to any right of termination, amendment, cancellation or acceleration or Lien) under, any of the terms, conditions or provisions of any note, bond, mortgage, indenture, lease, license, contract, agreement or other instrument or obligation to which AFFLUENT is a party or by which it or any of its properties or assets may be bound or (iii) violate any order, writ, injunction, decree, law, statute, rule or regulation applicable to AFFLUENT or any of its properties or assets, except in the case of (ii) or (iii) for violations, breaches or defaults which would not have a Material Adverse Effect on AFFLUENT. Section 3.7. No Default. AFFLUENT is not in breach, default or violation (and no event has occurred which with notice or the lapse of time or both would constitute a breach, default or violation) of any term, condition or provision of (i) its Articles of Incorporation or Bylaws (or similar governing documents), (ii) any note, bond, mortgage, indenture, lease, license, contract, agreement or other instrument or obligation to which AFFLUENT is now a party or by which it or any of its properties or assets may be bound or (iii) any order, writ, injunction, decree, law, statute, rule or regulation applicable to AFFLUENT, or any of its properties or assets, except in the case of (ii) or (iii) for violations, breaches or defaults that would not have a Material Adverse Effect on AFFLUENT. Each note, bond, mortgage, indenture, lease, license, contract, agreement or other instrument or obligation to which AFFLUENT is now a party or by which it or any of its properties or assets may be bound that is material to AFFLUENT taken as a whole and that has not expired is in full force and effect and is not subject to any material default thereunder of which AFFLUENT is aware by any party obligated to AFFLUENT thereunder. 20 Section 3.8. No Undisclosed Liabilities; Absence of Changes. Except as and to the extent disclosed by AFFLUENT, AFFLUENT has not had any liabilities or obligations of any nature, whether or not accrued, contingent or otherwise, that would be required by generally accepted accounting principles to be reflected on a consolidated balance sheet of AFFLUENT (including the notes thereto) or which would have a Material Adverse Effect on AFFLUENT. Except as disclosed by AFFLUENT, AFFLUENT has not incurred any liabilities of any nature, whether or not accrued, contingent or otherwise, which could reasonably be expected to have, and there have been no events, changes or effects with respect to AFFLUENT having or which could reasonably be expected to have, a Material Adverse Effect on AFFLUENT. Except as and to the extent disclosed by AFFLUENT there has not been (i) any material change by AFFLUENT in its accounting methods, principles or practices (other than as required after the date hereof by concurrent changes in generally accepted accounting principles), (ii) any revaluation by AFFLUENT of any of its assets having a Material Adverse Effect on AFFLUENT, including, without limitation, any write-down of the value of any assets other than in the ordinary course of business or (iii) any other action or event that would have required the consent of any other party hereto pursuant to Section 4.2 of this Agreement had such action or event occurred after the date of this Agreement. Section 3.9. Litigation. Except as set forth in Section 3.9 of the AFFLUENT Disclosure Schedule there is no suit, claim, action, proceeding or investigation pending or, to the knowledge of AFFLUENT, threatened against AFFLUENT or any of its properties or assets before any Governmental Entity which, individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect on AFFLUENT or could reasonably be expected to prevent or delay the consummation of the transactions contemplated by this Agreement. Except as disclosed by AFFLUENT, AFFLUENT is not subject to any outstanding order, writ, injunction or decree which, insofar as can be reasonably foreseen in the future, could reasonably be expected to have a Material Adverse Effect on AFFLUENT or could reasonably be expected to prevent or delay the consummation of the transactions contemplated hereby. Section 3.10. Compliance with Applicable Law. Except as disclosed by AFFLUENT, AFFLUENT holds all permits, licenses, variances, exemptions, orders and approvals of all Governmental Entities necessary for the lawful conduct of its business (the “AFFLUENT Permits”), except for failures to hold such permits, licenses, variances, exemptions, orders and approvals which would not have a Material Adverse Effect on AFFLUENT. Except as disclosed by AFFLUENT, AFFLUENT is in compliance with the terms of the AFFLUENT Permits, except where the failure so to comply would not have a Material Adverse Effect on AFFLUENT. Except as disclosed by AFFLUENT, the businesses of AFFLUENT is not being conducted in violation of any law, ordinance or regulation of any Governmental Entity except that no representation or warranty is made in this Section 3.10 with respect to Environmental Laws and except for violations or possible violations which do not, and, insofar as reasonably can be foreseen, in the future will not, have a Material Adverse Effect on AFFLUENT. Except as disclosed by AFFLUENT no investigation or review by any Governmental Entity with respect to AFFLUENT is pending or, to the knowledge of AFFLUENT, threatened, nor, to the knowledge of AFFLUENT, has any Governmental Entity indicated an intention to conduct the same, other than, in each case, those which AFFLUENT reasonably believes will not have a Material Adverse Effect on AFFLUENT. 21 Section 3.11. Employee Benefit Plans; Labor Matters. (a) With respect to each employee benefit plan, program, policy, arrangement and contract (including, without limitation, any “employee benefit plan,” as defined in Section 3(3) of ERISA), maintained or contributed to at any time by AFFLUENT or any entity required to be aggregated with AFFLUENT pursuant to Section 414 of the Code (each, a “AFFLUENT Employee Plan”), no event has occurred and, to the knowledge of AFFLUENT, no condition or set of circumstances exists in connection with which AFFLUENT could reasonably be expected to be subject to any liability which would have a Material Adverse Effect on AFFLUENT. (b) (i) No AFFLUENT Employee Plan is or has been subject to Title IV of ERISA or Section 412 of the Code; and (ii) each AFFLUENT Employee Plan intended to qualify under Section 401(a) of the Code and each trust intended to qualify under Section 501(a) of the Code is the subject of a favorable Internal Revenue Service determination letter, and nothing has occurred which could reasonably be expected to adversely affect such determination. (c) Section 3.11(c) of the AFFLUENT Disclosure Schedule sets forth a true and complete list, as of the date of this Agreement, of each person who holds any AFFLUENT Stock Options, together with the number of AFFLUENT Shares which are subject to such option, the date of grant of such option, the extent to which such option is vested (or will become vested as a result of the Merger), the option price of such option (to the extent determined as of the date hereof), whether such option is a nonqualified stock option or is intended to qualify as an incentive stock option within the meaning of Section 422(b) of the Code, and the expiration date of such option. Section 3.11(c) of the AFFLUENT Disclosure Schedule also sets forth the total number of such incentive stock options and such nonqualified options. AFFLUENT has furnished CAPP with complete copies of the plans pursuant to which the AFFLUENT Stock Options were issued. Other than the automatic vesting of AFFLUENT Stock Options that may occur without any action on the part of AFFLUENT or its officers or directors, AFFLUENT has not taken any action that would result in any AFFLUENT Stock Options that are unvested becoming vested in connection with or as a result of the execution and delivery of this Agreement or the consummation of the transactions contemplated hereby. (d) AFFLUENT has made available to CAPP (i) a description of the terms of employment and compensation arrangements of all officers of AFFLUENT and a copy of each such agreement currently in effect; (ii) copies of all agreements with consultants who are individuals obligating AFFLUENT to make annual cash payments in an amount exceeding $60,000; (iii) a schedule listing all officers of AFFLUENT who have executed a non-competition agreement with AFFLUENT and a copy of each such agreement currently in effect; (iv) copies (or descriptions) of all severance agreements, programs and policies of AFFLUENT with or relating to its employees, except programs and policies required to be maintained by law; and (v) copies of all plans, programs, agreements and other arrangements of the AFFLUENT with or relating to its employees which contain change in control provisions. (e) Except as disclosed in Section 3.11(e) of the AFFLUENT Disclosure Schedule there shall be no payment, accrual of additional benefits, acceleration of payments, or vesting in any benefit under any AFFLUENT Employee Plan or any agreement or arrangement disclosed under this Section 3.11 solely by reason of entering into or in connection with the transactions contemplated by this Agreement. 22 (f) There are no controversies pending or, to the knowledge of AFFLUENT threatened, between AFFLUENT and any of its employees, which controversies have or could reasonably be expected to have a Material Adverse Effect on AFFLUENT. AFFLUENT is not a party to any collective bargaining agreement or other labor union contract applicable to persons employed by AFFLUENT (and AFFLUENT does not have any outstanding material liability with respect to any terminated collective bargaining agreement or labor union contract), nor does AFFLUENT know of any activities or proceedings of any labor union to organize any of its or employees. AFFLUENT has no knowledge of any strike, slowdown, work stoppage, lockout or threat thereof by or with respect to any of its employees. Section 3.12. Environmental Laws and Regulations. (a) Except as disclosed by AFFLUENT, (i) AFFLUENT is in material compliance with all Environmental Laws, except for non-compliance that would not have a Material Adverse Effect on AFFLUENT, which compliance includes, but is not limited to, the possession by AFFLUENT of all material permits and other governmental authorizations required under applicable Environmental Laws, and compliance with the terms and conditions thereof; (ii) AFFLUENT has not received written notice of, or, to the knowledge of AFFLUENT, is the subject of, any Environmental Claim that could reasonably be expected to have a Material Adverse Effect on AFFLUENT; and (iii) to the knowledge of AFFLUENT, there are no circumstances that are reasonably likely to prevent or interfere with such material compliance in the future. (b) Except as disclosed by AFFLUENT, there are no Environmental Claims which could reasonably be expected to have a Material Adverse Effect on AFFLUENT that are pending or, to the knowledge of AFFLUENT, threatened against AFFLUENT or, to the knowledge of AFFLUENT, against any person or entity whose liability for any Environmental Claim AFFLUENT has or may have retained or assumed either contractually or by operation of law. Section 3.13. Tax Matters. Except as set forth in Section 3.13 of the AFFLUENT Disclosure Schedule: (i) AFFLUENT has filed or has had filed on its behalf in a timely manner (within any applicable extension periods) with the appropriate Governmental Entity all income and other material Tax Returns with respect to Taxes of AFFLUENT and all Tax Returns were in all material respects true, complete and correct; (ii) all material Taxes with respect to AFFLUENT have been paid in full or have been provided for in accordance with GAAP on AFFLUENT’s most recent balance sheet; (iii) there are no outstanding agreements or waivers extending the statutory period of limitations applicable to any federal, state, local or foreign income or other material Tax Returns required to be filed by or with respect to AFFLUENT; (iv) to the knowledge of AFFLUENT none of the Tax Returns of or with respect to AFFLUENT is currently being audited or examined by any Governmental Entity; and (v) no deficiency for any income or other material Taxes has been assessed with respect to AFFLUENT which has not been abated or paid in full. 23 Section 3.14. Title to Property. AFFLUENT has good and defensible title to all of its properties and assets, free and clear of all liens, charges and encumbrances except liens for taxes not yet due and payable and such liens or other imperfections of title, if any, as do not materially detract from the value of or interfere with the present use of the property affected thereby or which, individually or in the aggregate, would not have a Material Adverse Effect on AFFLUENT; and, to AFFLUENT’s knowledge, all leases pursuant to which AFFLUENT leases from others real or personal property are in good standing, valid and effective in accordance with their respective terms, and there is not, to the knowledge of AFFLUENT, under any of such leases, any existing material default or event of default (or event which with notice or lapse of time, or both, would constitute a material default and in respect of which AFFLUENT has not taken adequate steps to prevent such a default from occurring) except where the lack of such good standing, validity and effectiveness, or the existence of such default or event of default would not have a Material Adverse Effect on AFFLUENT. Section 3.15. Intellectual Property. (a) AFFLUENT owns, or possesses adequate licenses or other valid rights to use, all existing United States and foreign patents, trademarks, trade names, services marks, copyrights, trade secrets, and applications therefor that are material to its business as currently conducted (the “AFFLUENT Intellectual Property Rights”). (b) Except as set forth in Section 3.15(b) of the AFFLUENT Disclosure Schedule the validity of the AFFLUENT Intellectual Property Rights and the title thereto of AFFLUENT, as the case may be, is not being questioned in any litigation to which AFFLUENT is a party. (c) The conduct of the business of AFFLUENT as now conducted does not, to AFFLUENT’s knowledge, infringe any valid patents, trademarks, trade-names, service marks or copyrights of others. The consummation of the transactions contemplated hereby will not result in the loss or impairment of any AFFLUENT Intellectual Property Rights. (d) AFFLUENT has taken steps it believes appropriate to protect and maintain its trade secrets as such, except in cases where AFFLUENT has elected to rely on patent or copyright protection in lieu of trade secret protection. Section 3.16. Insurance. AFFLUENT currently does not maintain general liability and other business insurance. Section 3.17. Vote Required. The affirmative vote of the holders of at least a majority of the outstanding AFFLUENT Shares is the only vote of the holders of any class or series of AFFLUENT’s capital stock necessary to approve and adopt this Agreement and the Merger. Section 3.18. Tax Treatment. Neither AFFLUENT nor, to the knowledge of AFFLUENT, any of its affiliates has taken or agreed to take any action that would prevent the Merger from constituting a reorganization qualifying under the provisions of Section 368(a) of the Code. 24 Section 3.19. Affiliates. Except for the directors and executive officers of AFFLUENT, each of whom is listed in Section 3.19 of the AFFLUENT Disclosure Schedule, there are no persons who, to the knowledge of AFFLUENT, may be deemed to be affiliates of AFFLUENT under Rule 1-02(b) of Regulation S-X of the SEC (the “AFFLUENT Affiliates”). Section 3.20. Certain Business Practices. None of AFFLUENT, or any of the AFFLUENT directors, officers, agents or employees has (i) used any funds for unlawful contributions, gifts, entertainment or other unlawful expenses relating to political activity, (ii) made any unlawful payment to foreign or domestic government officials or employees or to foreign or domestic political parties or campaigns or violated any provision of the FCPA, or (iii) made any other unlawful payment. Section 3.21. Insider Interests. Except as set forth in Section 3.21 of the AFFLUENT Disclosure Schedule, no officer or director of AFFLUENT has any interest in any material property, real or personal, tangible or intangible, including without limitation, any computer software or AFFLUENT Intellectual Property Rights, used in or pertaining to the business of AFFLUENT, except for the ordinary rights of a stockholder or employee stock option holder. Section 3.22. Opinion of Financial Adviser. No financial adviser has been engaged to assist AFFLUENT in reference to this transaction, nor are there any fees or commissions obligated to any third party. Section 3.23. Brokers. No broker, finder or investment banker is entitled to any brokerage, finder’s or other fee or commission in connection with the transactions contemplated by this Agreement based upon arrangements made by or on behalf of AFFLUENT. Section 3.24. Disclosure. No representation or warranty of AFFLUENT in this Agreement or any certificate, schedule, document or other instrument furnished or to be furnished to CAPP pursuant hereto or in connection herewith contains, as of the date of such representation, warranty or instrument, or will contain any untrue statement of a material fact or, at the date thereof, omits or will omit to state a material fact necessary to make any statement herein or therein, in light of the circumstances under which such statement is or will be made, not misleading. Section 3.25. No Existing Discussions. As of the date hereof, AFFLUENT is not engaged, directly or indirectly, in any discussions or negotiations with any other party with respect to any Third Party Acquisition (as defined in Section 4.4). Section 3.26. Material Contracts. 25 (a) AFFLUENT has delivered or otherwise made available to CAPP true, correct and complete copies of all contracts and agreements (and all amendments, modifications and supplements thereto and all side letters to which AFFLUENT is a party affecting the obligations of any party thereunder) to which AFFLUENT is a party or by which any of its properties or assets are bound that are, material to the business, properties or assets of AFFLUENT taken as a whole, including, without limitation, to the extent any of the following are, individually or in the aggregate, material to the business, properties or assets of AFFLUENT taken as a whole, all: (i) employment, product design or development, personal services, consulting, non-competition, severance, golden parachute or indemnification contracts (including, without limitation, any contract to which AFFLUENT is a party involving employees of AFFLUENT); (ii) licensing, publishing, merchandising or distribution agreements; (iii) contracts granting rights of first refusal or first negotiation; (iv) partnership or joint venture agreements; (v) agreements for the acquisition, sale or lease of material properties or assets or stock or otherwise. (vi) contracts or agreements with any Governmental Entity; and (vii) all commitments and agreements to enter into any of the foregoing (collectively, together with any such contracts entered into in accordance with Section 5.2 hereof, the “AFFLUENT Contracts”). AFFLUENT is not a party to or bound by any severance, golden parachute or other agreement with any employee or consultant pursuant to which such person would be entitled to receive any additional compensation or an accelerated payment of compensation as a result of the consummation of the transactions contemplated hereby. (b) Each of the AFFLUENT Contracts is valid and enforceable in accordance with its terms, and there is no default under any AFFLUENT Contract so listed either by AFFLUENT or, to the knowledge of AFFLUENT, by any other party thereto, and no event has occurred that with the lapse of time or the giving of notice or both would constitute a default thereunder by AFFLUENT or, to the knowledge of AFFLUENT, any other party, in any such case in which such default or event could reasonably be expected to have a Material Adverse Effect on AFFLUENT. (c) No party to any such AFFLUENT Contract has given notice to AFFLUENT of or made a claim against AFFLUENT with respect to any breach or default thereunder, in any such case in which such breach or default could reasonably be expected to have a Material Adverse Effect on AFFLUENT. ARTICLE 4 Covenants Section 4.1. Conduct of Business of CAPP. Except as contemplated by this Agreement or as described in Section 4.1 of the CAPP Disclosure Schedule, during the period from the date hereof to the Effective Time, CAPP will conduct its operations in the ordinary course of business consistent with past practice and, to the extent consistent therewith, with no less diligence and effort than would be applied in the absence of this Agreement, seek to preserve intact its current business organization, keep available the service of its current officers and employees and preserve its relationships with customers, suppliers and others having business dealings with it to the end that goodwill and ongoing businesses shall be unimpaired at the Effective Time. Without limiting the generality of the foregoing, except as otherwise expressly provided in this Agreement or as described in Section 4.1 of the CAPP Disclosure Schedule, prior to the Effective Time, CAPP will not, without the prior written consent of AFFLUENT: 26 (a) amend its Articles of Incorporation or Bylaws (or other similar governing instrument); (b) amend the terms of any stock of any class or any other securities (except bank loans) or equity equivalents. (c) split, combine or reclassify any shares of its capital stock, declare, set aside or pay any dividend or other distribution (whether in cash, stock or property or any combination thereof) in respect of its capital stock, make any other actual, constructive or deemed distribution in respect of its capital stock or otherwise make any payments to stockholders in their capacity as such, or redeem or otherwise acquire any of its securities; except as set forth herein; (d) adopt a plan of complete or partial liquidation, dissolution, merger, consolidation, restructuring, recapitalization or other reorganization of CAPP (other than the Merger); (e) (i) incur or assume any long-term or short-term debt or issue any debt securities except for borrowings or issuances of letters of credit under existing lines of credit in the ordinary course of business; (ii) assume, guarantee, endorse or otherwise become liable or responsible (whether directly, contingently or otherwise) for the obligations of any other person; (iii) make any loans, advances or capital contributions to, or investments in, any other person; (iv) pledge or otherwise encumber shares of capital stock of CAPP; or (v) mortgage or pledge any of its material assets, tangible or intangible, or create or suffer to exist any material Lien thereupon (other than tax Liens for taxes not yet due); (f) except as may be required by law, enter into, adopt, amend or terminate any bonus, profit sharing, compensation, severance, termination, stock option, stock appreciation right, restricted stock, performance unit, stock equivalent, stock purchase agreement, pension, retirement, deferred compensation, employment, severance or other employee benefit agreement, trust, plan, fund or other arrangement for the benefit or welfare of any director, officer or employee in any manner, or increase in any manner the compensation or fringe benefits of any director, officer or employee or pay any benefit not required by any plan and arrangement as in effect as of the date hereof (including, without limitation, the granting of stock appreciation rights or performance units); provided, however, that this paragraph (f) shall not prevent CAPP from (i) entering into employment agreements or severance agreements with employees in the ordinary course of business and consistent with past practice or (ii) increasing annual compensation and/or providing for or amending bonus arrangements for employees for fiscal 2014 in the ordinary course of year-end compensation reviews consistent with past practice and paying bonuses to employees for fiscal 2013 in amounts previously disclosed to AFFLUENT (to the extent that such compensation increases and new or amended bonus arrangements do not result in a material increase in benefits or compensation expense to CAPP); (g) acquire, sell, lease or dispose of any assets in any single transaction or series of related transactions (other than in the ordinary course of business or as a result of the Closing Conditions of this Merger Agreement that have been described in the agreement); (h) except as may be required as a result of a change in law or in generally accepted accounting principles, change any of the accounting principles or practices used by it; 27 (i) revalue in any material respect any of its assets including, without limitation, writing down the value of inventory or writing off notes or accounts receivable other than in the ordinary course of business; (j) (i) acquire (by merger, consolidation, or acquisition of stock or assets) any corporation, partnership or other business organization or division thereof or any equity interest therein; (ii) enter into any contract or agreement other than in the ordinary course of business consistent with past practice which would be material to CAPP; (iii) authorize any new capital expenditure or expenditures which, individually is in excess of $1,000 or, in the aggregate, are in excess of $5,000; provided, however that none of the foregoing shall limit any capital expenditure required pursuant to existing contracts; (k) make any tax election or settle or compromise any income tax liability material to CAPP; (l) settle or compromise any pending or threatened suit, action or claim which (i) relates to the transactions contemplated hereby beyond those described as Closing Conditions to this agreement, or (ii) the settlement or compromise of which could have a Material Adverse Effect on CAPP; (m) commence any material research and development project or terminate any material research and development project that is currently ongoing, in either case, except pursuant to the terms of existing contracts or in the ordinary course of business; or (n) take, or agree in writing or otherwise to take, any of the actions described in Sections 4.1(a) through 4.1(m) or any action which would make any of the representations or warranties of CAPP contained in this Agreement untrue or incorrect. Section 4.2. Conduct of Business of AFFLUENT. Except as contemplated by this Agreement or as described in Section 4.2 of the AFFLUENT Disclosure Schedule during the period from the date hereof to the Effective Time, AFFLUENT will conduct its operations in the ordinary course of business consistent with past practice and, to the extent consistent therewith, with no less diligence and effort than would be applied in the absence of this Agreement, seek to preserve intact its current business organization, keep available the service of its current officers and employees and preserve its relationships with customers, suppliers and others having business dealings with it to the end that goodwill and ongoing business shall be unimpaired at the Effective Time. Without limiting the generality of the foregoing, except as otherwise expressly provided in this Agreement or as described in Section 4.2 of the AFFLUENT Disclosure Schedule, prior to the Effective Time, AFFLUENT will not, without the prior written consent of CAPP: (a) amend its Articles of Incorporation or Bylaws (or other similar governing instrument); (b) authorize for issuance, issue, sell, deliver or agree or commit to issue, sell or deliver (whether through the issuance or granting of options, warrants, commitments, subscriptions, rights to purchase or otherwise) any stock of any class or any other securities (except bank loans) or equity equivalents (including, without limitation, any stock options or stock appreciation rights; 28 (c) split, combine or reclassify any shares of its capital stock, declare, set aside or pay any dividend or other distribution (whether in cash, stock or property or any combination thereof) in respect of its capital stock, make any other actual, constructive or deemed distribution in respect of its capital stock or otherwise make any payments to stockholders in their capacity as such, or redeem or otherwise acquire any of its securities; (d) adopt a plan of complete or partial liquidation, dissolution, merger consolidation, restructuring, re-capitalization or other reorganization of AFFLUENT (other than this Merger); (e) (i) incur or assume any long-term or short-term debt or issue any debt securities except for borrowings or issuances of letters of credit under existing lines of credit in the ordinary course of business. (ii) assume, guarantee, endorse or otherwise become liable or responsible (whether directly, contingently or otherwise) for the obligations of any other person; (iii) make any loans, advances or capital contributions to or investments in, any other person; (iv) pledge or otherwise encumber shares of capital stock of AFFLUENT; or (v) mortgage or pledge any of its material assets, tangible or intangible, or create or suffer to exist any material Lien thereupon (other than tax Liens for taxes not yet due); (f) except as may be required by law, enter into, adopt, amend or terminate any bonus, profit sharing, compensation, severance, termination, stock option, stock appreciation right, restricted stock, performance unit stock equivalent, stock purchase agreement, pension, retirement, deferred compensation, employment, severance or other employee benefit agreement, trust, plan, fund or other arrangement for the benefit or welfare of any director, officer or employee in any manner, or increase in any manner the compensation or fringe benefits of any director, officer or employee or pay any benefit not required by any plan and arrangement as in effect as of the date hereof (including, without limitation, the granting of stock appreciation rights or performance units); provided, however, that this paragraph (f) shall not prevent AFFLUENT from (i) entering into employment agreements or severance agreements with employees in the ordinary course of business and consistent with past practice or (ii) increasing annual compensation and/or providing for or amending bonus arrangements for employees for fiscal 2014 in the ordinary course of year-­end compensation reviews consistent with past practice and paying bonuses to employees for fiscal 2013 in amounts previously disclosed to CAPP (to the extent that such compensation increases and new or amended bonus arrangements do not result in a material increase in benefits or compensation expense to AFFLUENT); (g) acquire, sell, lease or dispose of any assets in any single transaction or series of related transactions other than in the ordinary course of business; (h) except as may be required as a result of a change in law or in generally accepted accounting principles, change any of the accounting principles or practices used by it; (i) revalue in any material respect any of its assets, including, without limitation, writing down the value of inventory or writing off notes or accounts receivable other than in the ordinary course of business; 29 (j) (i) acquire (by merger, consolidation, or acquisition of stock or assets) any corporation, partnership, or other business organization or division thereof or any equity interest therein; (ii) enter into any contract or agreement other than in the ordinary course of business consistent with past practice which would be material to AFFLUENT; (iii) authorize any new capital expenditure or expenditures which, individually, is in excess of $1,000 or, in the aggregate, are in excess of $5,000; provided, however that none of the foregoing shall limit any capital expenditure required pursuant to existing contracts; (k) make any tax election or settle or compromise any income tax liability material to AFFLUENT; (l) settle or compromise any pending or threatened suit, action or claim which (i) relates to the transactions contemplated hereby or (ii) the settlement or compromise of which could have a Material Adverse Effect on AFFLUENT; (m) commence any material research and development project or terminate any material research and development project that is currently ongoing, in either case, except pursuant to the terms of existing contracts or except in the ordinary course of business; or (n) take, or agree in writing or otherwise to take, any of the actions described in Sections 4.2(a) through 4.2(m) or any action which would make any of the representations or warranties of AFFLUENT contained in this Agreement untrue or incorrect. Section 4.3. Preparation of 8-K. AFFLUENT and CAPP shall promptly prepare and file with the SEC a Current Report on Form 8-K within four (4) days of the Effective Time of this Agreement disclosing the Merger, if required by counsel. Section 4.4. Other Potential Acquirers. (a) AFFLUENT and CAPP, and their respective affiliates, officers, directors, employees, representatives and agents shall immediately cease any existing discussions or negotiations, if any, with any parties conducted heretofore with respect to any Third Party Acquisition. Section 4.5. Meetings of Stockholders. AFFLUENT shall take all actions necessary, in accordance with the respective General Corporation Law of its respective state, and its respective articles of incorporation and bylaws, to duly call, give notice of, convene and hold a meeting of its stockholders, or receive a written majority consent of its respective stockholders, as promptly as practicable, to consider and vote upon the adoption and approval of this Agreement and the transactions contemplated hereby. The stockholder votes required for the adoption and approval of the transactions contemplated by this Agreement shall be the vote required by the NGCL and its charter and bylaws, in the case of CAPSTONE SUBCO and the General Corporation Law of its respective state, and its charter and bylaws, in the case of AFFLUENT. CAPSTONE SUBCO and AFFLUENT will, through their respective Boards of Directors, recommend to their respective stockholders approval of such matters. It is not anticipated that CAPP will require a stockholder meeting for approval of this Agreement. 30 Section 4.6. FINRA OTC:QB Listing. The parties shall use all reasonable efforts to continue to cause the CAPP Shares, subject to Rule 144, to be traded on the Over-the-Counter Quotation Board. Section 4.7. Access to Information. (a) Between the date hereof and the Effective Time, CAPP will give AFFLUENT and its authorized representatives, and AFFLUENT will give CAPP and its authorized representatives, reasonable access to all employees, plants, offices, warehouses and other facilities and to all books and records of itself and its subsidiaries, will permit the other party to make such inspections as such party may reasonably require and will cause its officers and those of its subsidiaries to furnish the other party with such financial and operating data and other information with respect to the business and properties of itself and its subsidiaries as the other party may from time to time reasonably request. (b) Between the date hereof and the Effective Time, CAPP shall make available to AFFLUENT, and AFFLUENT will make available to CAPP, within 25 business days after the end of each quarter, quarterly statements prepared by such party (in conformity with its past practices) as of the last day of the period then ended. (c) Each of the parties hereto will hold and will cause its consultants and advisers to hold in confidence all documents and information furnished to it in connection with the transactions contemplated by this Agreement. Section 4.8. Additional Agreements, Reasonable Efforts. Subject to the terms and conditions herein provided, each of the parties hereto agrees to use all reasonable efforts to take, or cause to be taken, all action, and to do, or cause to be done, all things reasonably necessary, proper or advisable under applicable laws and regulations to consummate and make effective the transactions contemplated by this Agreement, including, without limitation, (i) cooperating in the preparation and filing of the 8-K, any filings that may be required under the HSR Act, and any amendments to any thereof; (ii) obtaining consents of all third parties and Governmental Entities necessary, proper or advisable for the consummation of the transactions contemplated by this Agreement; (iii) contesting any legal proceeding relating to the Merger and (iv) the execution of any additional instruments necessary to consummate the transactions contemplated hereby. Subject to the terms and conditions of this Agreement, AFFLUENT, CAPSTONE SUBCO and CAPP agree to use all reasonable efforts to cause the Effective Time to occur as soon as practicable after the AFFLUENT and CAPSTONE SUBCO stockholder votes with respect to the Merger. In case at any time after the Effective Time any further action is necessary to carry out the purposes of this Agreement, the proper officers and directors of each party hereto shall take all such necessary action. Section 4.9. Employee Benefits; Stock Option and Employee Purchase Plans. It is the parties’ present intent to provide after the Effective Time to employees of AFFLUENT employee benefit plans (other than stock option or other plans involving the potential issuance of securities of CAPP) which, in the aggregate, are not less favorable than those currently provided by AFFLUENT. Notwithstanding the foregoing, nothing contained herein shall be construed as requiring the parties to continue any specific employee benefit plans. 31 Section 4.10. Public Announcements. AFFLUENT and CAPP will consult with one another before issuing any press release or otherwise making any public statements with respect to the transactions contemplated by this Agreement, including, without limitation, the Merger, and shall not issue any such press release or make any such public statement prior to such consultation, except as may be required by applicable law or by obligations pursuant to any quotation requirements with FINRA Over-the-Counter Quotation Board (OTC:QB) as determined by AFFLUENT or CAPP. Section 4.11. Indemnification. (a) To the extent, if any, not provided by an existing right under one of the parties’ directors and officers liability insurance policies, from and after the Effective Time, CAPP and CAPSTONE SUBCO shall, to the fullest extent permitted by applicable law, indemnify, defend and hold harmless each person who is now, or has been at any time prior to the date hereof, or who becomes prior to the Effective Time, a director, officer or employee of the parties hereto or any subsidiary thereof (each an “Indemnified Party” and, collectively, the ‘‘Indemnified Parties”) against all losses, expenses (including reasonable attorneys’ fees and expenses), claims, damages or liabilities or, subject to the proviso of the next succeeding sentence, amounts paid in settlement arising out of actions or omissions occurring at or prior to the Effective Time and whether asserted or claimed prior to, at or after the Effective Time) that are in whole or in part (i) based on, or arising out of the fact that such person is or was a director, officer or employee of such party or a subsidiary of such party or (ii) based on, arising out of or pertaining to the transactions contemplated by this Agreement. In the event of any such loss expense, claim, damage or liability (whether or not arising before the Effective Time), (i) CAPP shall pay the reasonable fees and expenses of counsel selected by the Indemnified Parties, which counsel shall be reasonably satisfactory to CAPP, promptly after statements therefor are received and otherwise advance to such Indemnified Party upon request reimbursement of documented expenses reasonably incurred, in either case to the extent not prohibited by the NGCL or its certificate of incorporation or bylaws, (ii) CAPP will cooperate in the defense of any such matter and (iii) any determination required to be made with respect to whether an Indemnified Party’s conduct complies with the standards set forth under the NGCL and CAPP’ certificate of incorporation or bylaws shall be made by independent counsel mutually acceptable to CAPP and the Indemnified Party; provided, however, that CAPP shall not be liable for any settlement effected without its written consent (which consent shall not be unreasonably withheld). The Indemnified Parties as a group may retain only one law firm with respect to each related matter except to the extent there is, in the opinion of counsel to an Indemnified Party, under applicable standards of professional conduct, conflict on any significant issue between positions of any two or more Indemnified Parties. (b) In the event CAPP or any of its successors or assigns (i) consolidates with or merges into any other person and shall not be the continuing or surviving corporation or entity of such consolidation or merger or (ii) transfers all or substantially all of its properties and assets to any person, then and in either such case, proper provision shall be made so that the successors and assigns of CAPP shall assume the obligations set forth in this Section 4.11. 32 (c) To the fullest extent permitted by law, from and after the Effective Time, all rights to indemnification now existing in favor of the employees, agents, directors or officers of CAPP and AFFLUENT and their subsidiaries with respect to their activities as such prior to the Effective Time, as provided in CAPP’s and AFFLUENT’s certificate of incorporation or bylaws, in effect on the date thereof or otherwise in effect on the date hereof, shall survive the Merger and shall continue in full force and effect for a period of not less than six years from the Effective Time. (d) The provisions of this Section 4.11 are intended to be for the benefit of, and shall be enforceable by, each Indemnified Party, his or her heirs and his or her representatives. Section 4.12. Notification of Certain Matters. The parties hereto shall give prompt notice to the other parties, of (i) the occurrence or nonoccurrence of any event the occurrence or nonoccurrence of which would be likely to cause any representation or warranty contained in this Agreement to be untrue or inaccurate in any material respect at or prior to the Effective Time, (ii) any material failure of such party to comply with or satisfy any covenant, condition or agreement to be complied with or satisfied by it hereunder, (iii) any notice of, or other communication relating to, a default or event which, with notice or lapse of time or both, would become a default, received by such party or any of its subsidiaries subsequent to the date of this Agreement and prior to the Effective Time, under any contract or agreement material to the financial condition, properties, businesses or results of operations of such party and its subsidiaries taken as a whole to which such party or any of its subsidiaries is a party or is subject, (iv) any notice or other communication from any third party alleging that the consent of such third party is or may be required in connection with the transactions contemplated by this Agreement, or (v) any material adverse change in their respective financial condition, properties, businesses, results of operations or prospects taken as a whole, other than changes resulting from general economic conditions; provided, however, that the delivery of any notice pursuant to this Section 4.12 shall not cure such breach or non-compliance or limit or otherwise affect the remedies available hereunder to the party receiving such notice. ARTICLE 5 Conditions to Consummation of the Merger Section 5.1. Conditions to Each Party’s Obligations to Effect the Merger. The respective obligations of each party hereto to effect the Merger are subject to the satisfaction at or prior to the Effective Time of the following conditions: (a) this Agreement shall have been approved and adopted by the requisite vote of the stockholders of CAPSTONE SUBCO and AFFLUENT; (b) this Agreement shall have been approved and adopted by the Board of Directors of CAPP, CAPSTONE SUBCO and AFFLUENT; 33 (c) no statute, rule, regulation, executive order, decree, ruling or injunction shall have been enacted, entered, promulgated or enforced by any United States court or United States governmental authority which prohibits, restrains, enjoins or restricts the consummation of the Merger; (d) any waiting period applicable to the Merger under the HSR Act shall have terminated or expired, and any other governmental or regulatory notices or approvals required with respect to the transactions contemplated hereby shall have been either filed or received; and Section 5.2. Conditions to the Obligations of CAPP and CAPSTONE SUBCO. The obligation of CAPP and CAPSTONE SUBCO to effect the Merger is subject to the satisfaction at or prior to the Effective Time of the following conditions: (a) the representations of AFFLUENT contained in this Agreement or in any other document delivered pursuant hereto shall be true and correct (except to the extent that the breach thereof would not have a Material Adverse Effect on AFFLUENT) at and as of the Effective Time with the same effect as if made at and as of the Effective Time (except to the extent such representations specifically related to an earlier date, in which case such representations shall be true and correct as of such earlier date), and at the Closing AFFLUENT shall have delivered to CAPP a certificate to that effect; (b) each of the covenants and obligations of AFFLUENT to be performed at or before the Effective Time pursuant to the terms of this Agreement shall have been duly performed in all material respects at or before the Effective Time and at the Closing AFFLUENT shall have delivered to CAPP a certificate to that effect; (c) AFFLUENT shall have obtained the consent or approval of each person whose consent or approval shall be required in order to permit the Merger as relates to any obligation, right or interest of AFFLUENT under any loan or credit agreement, note, mortgage, indenture, lease or other agreement or instrument, except those for which failure to obtain such consents and approvals would not, in the reasonable opinion of CAPP, individually or in the aggregate, have a Material Adverse Effect on AFFLUENT; (d) AFFLUENT shall have obtained the cancellation of all options, warrants, or other agreements relating to the right to receive securities of AFFLUENT, except as such rights are set forth in the AFFLUENT schedules as attached hereto; (e) AFFLUENT shall, within 74 days of the Closing as set forth in Section 1.3, provided CAPP with (i) audited financial statements for AFFLUENT, for the years ended December 31, 2013 and December 31, 2012 and (ii) unaudited and un-reviewed financial statements for September 30, 2013 or any shorter period thereof in compliance with SEC Rule SX;and, (g) there shall have been no events, changes or effects with respect to AFFLUENT having or which could reasonably be expected to have a Material Adverse Effect on AFFLUENT. 34 Section 5.3. Conditions to the Obligations of AFFLUENT. The respective obligations of AFFLUENT to effect the Merger are subject to the satisfaction at or prior to the Effective Time of the following conditions: (a) the representations of CAPP and CAPSTONE SUBCO contained in this Agreement or in any other document delivered pursuant hereto shall be true and correct (except to the extent that the breach thereof would not have a Material Adverse Effect on CAPP) at and as of the Effective Time with the same effect as if made at and as of the Effective Time (except to the extent such representations specifically related to an earlier date, in which case such representations shall be true and correct as of such earlier date), and at the Closing CAPP shall have delivered to AFFLUENT a certificate to that effect; (b) each of the covenants and obligations of CAPP to be performed at or before the Effective Time pursuant to the terms of this Agreement shall have been duly performed in all material respects at or before the Effective Time and at the Closing CAPP shall have delivered to AFFLUENT a certificate to that effect; (c) CAPP shall have delivered 1,000 shares of Common Stock of CAPP, pursuant to Section 1.7; and (e) there shall have been no events, changes or effects with respect to CAPP having or which could reasonably be expected to have a Material Adverse Effect on CAPP. ARTICLE 6 Termination; Amendment; Waiver Section 6.1. Termination. This Agreement may be terminated and the Merger may be abandoned at any time prior to the Effective Time, whether before or after approval and adoption of this Agreement by CAPSTONE SUBCO’s or AFFLUENT’s stockholders: (a) by mutual written consent of CAPP and AFFLUENT; (b) by AFFLUENT or CAPP if (i) any court of competent jurisdiction in the United States or other United States Governmental Entity shall have issued a final order, decree or ruling or taken any other final action restraining, enjoining or otherwise prohibiting the Merger and such order, decree, ruling or other action is or shall have become non-appealable or (ii) the Merger has not been consummated by ; provided, however, that no party may terminate this Agreement pursuant to this clause (ii) if such party’s failure to fulfill any of its obligations under this Agreement shall have been the reason that the Effective Time shall not have occurred on or before said date; (c) by CAPP if (i) there shall have been a breach of any representation or warranty on the part of AFFLUENT set forth in this Agreement, or if any representation or warranty of AFFLUENT shall have become untrue, in either case such that the conditions set forth in Section 5.2(a) would be incapable of being satisfied by December 28, 2013 (or as otherwise extended), (ii) there shall have been a breach by AFFLUENT of any of their respective covenants or agreements hereunder having a Material Adverse Effect on AFFLUENT or materially adversely affecting (or materially delaying) the consummation of the Merger, and AFFLUENT, as the case may be, has not cured such breach within 20 business days after notice by CAPP thereof, provided that CAPP has not breached any of its obligations hereunder, and (iii) AFFLUENT shall have failed to acquire the cancellation of any options, warrants, except as set forth in the disclosure schedule. 35 (d) by AFFLUENT if (i) there shall have been a breach of any representation or warranty on the part of CAPP or CAPSTONE SUBCO set forth in this Agreement, or if any representation or warranty of CAPP or CAPSTONE SUBCO shall have become untrue, in either case such that the conditions set forth in Section 5.3(a) would be incapable of being satisfied by December 28, 2013 (or as otherwise extended), (ii) there shall have been a breach by CAPP or CAPSTONE SUBCO of its covenants or agreements hereunder having a Material Adverse Effect on CAPP or materially adversely affecting (or materially delaying) the consummation of the Merger, and CAPP, as the case may be, has not cured such breach within twenty business days after notice by AFFLUENT thereof, provided that AFFLUENT has not breached any of its obligations hereunder, (iii) the CAPP Board shall have recommended to CAPSTONE SUBCO’s stockholders a Superior Proposal, (iv) the CAPP Board shall have withdrawn, modified or changed its approval or recommendation of this Agreement or the Merger or shall have failed to call, give notice of, convene or hold a stockholders’ meeting to vote upon the Merger, or shall have adopted any resolution to effect any of the foregoing, (v) AFFLUENT shall have failed to obtain the requisite vote of its stockholders, (vi) CAPSTONE SUBCO shall have failed to obtain the requisite vote of its stockholders, or (vii.) if the conditions set forth in Section 5.3 have not been satisfied, or if the Merger has not been consummated on or before January 25, 2014 for any reason other than the fault of AFFLUENT. Section 6.2. Effect of Termination. In the event of the termination and abandonment of this Agreement pursuant to Section 6.1, this Agreement shall forthwith become void and have no effect, without any liability on the part of any party hereto or its affiliates, directors, officers or stockholders, other than the provisions of this Section 6.2 and Sections 4.7(c) and 6.3 hereof. Nothing contained in this Section 6.2 shall relieve any party from liability for any breach of this Agreement. Section 6.3. Fees and Expenses. Each party shall bear its own expenses in connection with this Agreement and the transactions contemplated hereby. Section 6.4. Amendment. This Agreement may be amended by action taken by CAPP, CAPSTONE SUBCO and AFFLUENT at any time before or after approval of the Merger by the stockholders of CAPSTONE SUBCO and AFFLUENT (if required by applicable law) but, after any such approval, no amendment shall be made which requires the approval of such stockholders under applicable law without such approval. This Agreement may not be amended except by an instrument in writing signed on behalf of the parties hereto. Section 6.5. Extension; Waiver. At any time prior to the Effective Time, each party hereto may (i) extend the time for the performance of any of the obligations or other acts of any other party, (ii) waive any inaccuracies in the representations and warranties of any other party contained herein or in any document, certificate or writing delivered pursuant hereto or (iii) waive compliance by any other party with any of the agreements or conditions contained herein. Any agreement on the part of any party hereto to any such extension or waiver shall be valid only if set forth in an instrument in writing signed on behalf of such party. The failure of any party hereto to assert any of its rights hereunder shall not constitute a waiver of such rights. 36 ARTICLE 7 Miscellaneous Section 7.1. Nonsurvival of Representations and Warranties. The representations and warranties made herein shall not survive beyond the Effective Time or a termination of this Agreement. This Section 7.1 shall not limit any covenant or agreement of the parties hereto which by its terms requires performance after the Effective Time. Section 7.2. Entire Agreement; Assignment. This Agreement (a) constitutes the entire agreement between the parties hereto with respect to the subject matter hereof and supersedes all other prior agreements and understandings both written and oral, between the parties with respect to the subject matter hereof and (b) shall not be assigned by operation of law or otherwise. Section 7.3. Validity. If any provision of this Agreement, or the application thereof to any person or circumstance, is held invalid or unenforceable, the remainder of this Agreement, and the application of such provision to other persons or circumstances, shall not be affected thereby, and to such end, the provisions of this Agreement are agreed to be severable. Section 7.4. Notices. All notices, requests, claims, demands and other communications hereunder shall be in writing and shall be given (and shall be deemed to have been duly given upon receipt) by delivery in person, by facsimile or by registered or certified mail (postage prepaid, return receipt requested), to each other party as follows: If to Capstone Financial Group, Inc.: Capstone Financial Group, Inc. George Schneider 2600 Michelson Dr., Suite 700 Irvine, CA 92612 If to Capstone SUBCO: Capstone SUBCO Darin Pastor 2600 Michelson Dr., Suite 700 Irvine, CA 92612 If to Capstone Affluent Strategies, Inc.: Capstone Affluent Strategies, Inc. Darin Pastor 2600 Michelson Dr., Suite 700 Irvine, CA 92612 with a copy to: Stoecklein Law Group, LLP Donald J. Stoecklein, Esq. 401 West A Street Suite 1150 San Diego, California 92101 djs@slgseclaw.com 37 or to such other address as the person to whom notice is given may have previously furnished to the others in writing in the manner set forth above. Section 7.5. Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of Nevada, without regard to the principles of conflicts of law thereof. Section 7.6. Descriptive Headings. The descriptive headings herein are inserted for convenience of reference only and are not intended to be part of or to affect the meaning or interpretation of this Agreement. Section 7.7. Parties in Interest. This Agreement shall be binding upon and inure solely to the benefit of each party hereto and its successors and permitted assigns, and except as provided in Sections 4.9 and 4.11, nothing in this Agreement, express or implied, is intended to or shall confer upon any other person any rights, benefits or remedies of any nature whatsoever under or by reason of this Agreement. Section 7.8. Certain Definitions. For the purposes of this Agreement, the term: (a) “affiliate” means (except as otherwise provided in Sections 2.19, 3.19 and 4.13) a person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, the first mentioned person; (b) “business day” means any day other than a day on which Nasdaq is closed; (c) “capital stock” means common stock, preferred stock, partnership interests, limited liability company interests or other ownership interests entitling the holder thereof to vote with respect to matters involving the issuer thereof; (d) “knowledge’’ or “known’’ means, with respect to any matter in question, if an executive officer of CAPP or its subsidiaries, or AFFLUENT, as the case may be, has actual knowledge of such matter; (e) “person” means an individual, corporation, partnership, limited liability company, association, trust, unincorporated organization or other legal entity; and (f) “subsidiary” or “subsidiaries” of CAPP, AFFLUENT or any other person, means any corporation, partnership, limited liability company, association, trust, unincorporated association or other legal entity of which CAPP, AFFLUENT or any such other person, as the case may be (either alone or through or together with any other subsidiary), owns, directly or indirectly, 50% or more of the capital stock, the holders of which are generally entitled to vote for the election of the board of directors or other governing body of such corporation or other legal entity. 38 Section 7.9. Personal Liability. This Agreement shall not create or be deemed to create or permit any personal liability or obligation on the part of any direct or indirect stockholder of CAPP, AFFLUENT or any officer, director, employee, agent, representative or investor of any party hereto. Section 7.10. Specific Performance. The parties hereby acknowledge and agree that the failure of any party to perform its agreements and covenants hereunder, including its failure to take all actions as are necessary on its part to the consummation of the Merger, will cause irreparable injury to the other parties for which damages, even if available, will not be an adequate remedy. Accordingly, each party hereby consents to the issuance of injunctive relief by any court of competent jurisdiction to compel performance of such party’s obligations and to the granting by any court of the remedy of specific performance of its obligations hereunder; provided, however, that if a party hereto is entitled to receive any payment or reimbursement of expenses pursuant to Sections 6.3(a), (b) or (c), it shall not be entitled to specific performance to compel the consummation of the Merger. Section 7.11. Counterparts. This Agreement may be executed in one or more counterparts, each of which shall be deemed to be an original, but all of which shall constitute one and the same agreement. Section 7.12. Conflict Waiver. The parties to this Agreement acknowledge that Stoecklein Law Group has represented both parties to this Agreement prior to the introduction of the parties, and continues to represent both parties with respect to the terms and conditions of this Merger Transaction, and will continue to represent CAPP with its securities matters post Merger. In addition Stoecklein Law Group has a substantial economic interest in the transaction, which has been fully disclosed to both parties. Both parties acknowledge that a conflict does exist in the representation of the parties by Stoecklein Law Group, that both parties have been provided the opportunity to obtain independent counsel or advise on the terms and conditions of this Merger. All parties to this Merger, agree, upon the execution hereof to waive such conflict. 39 In Witness Whereof, each of the parties has caused this Agreement to be duly executed on its behalf as of the day and year first above written. AFFLUENT: Capstone Affluent Strategies, Inc. a California corporation By: /S/ Darin Pastor Darin Pastor, President CAPP: Capstone Financial Group, Inc. a Nevada corporation By:/S/ George Schneider George Schneider, President CAPSTONE SUBCO: Capstone SUBCO a Nevada corporation By:/S/ Darin Pastor Darin Pastor, President 40 CAPP DISCLOSURE SCHEDULE Section 2.1OrganizationSee Articles/Bylaws/Minutes Section 2.2(c) Subsidiary CAPSTONE SUBCO – 100% owned Section 2.6Consents & Approvals None Required – Board Approval of CAPP Shareholder approval of Capstone SUBCO Section 2.7No Default Not Applicable Section 2.8No Undisclosed LiabilityNone Exist Section 2.9Litigation None Exist Section 2.10Compliance with Applicable LawNot Applicable Section 2.11 Employee Benefit PlansSection 2.11(a) Not Applicable – None Exist Section 2.11(b) No Benefit Plans Exist Section 2.11(c) No Options Exist Section 2.11(d) No Agreements Exist Section 2.12 Environmental Laws/ RegulationsNot Applicable Section 2.13 Tax MattersNone Exist Section 2.14 Title to PropertyNone Exist Section 2.15 Intellectual PropertyNone Exist Section 2.16 InsuranceNone Exist Section 2.17Vote RequiredSee Capstone SUBCO Stockholder Meeting Certificate Directors Approval of CAPP Section 2.18 Tax TreatmentNot Applicable Section 2.19 AffiliatesDarin Pastor, CEO, Sec/Treas and Director George Schneider, President and Director Halford Johnson, Chief Financial Officer Section 2.20 Certain Business PracticesNone Exist 41 Section 2.21 Insider InterestNone Exist Section 2.22 Opinion of Financial AdviserWaived – None Exist Section 2.23 BrokerNone Exist Section 4.1 Conduct of BusinessSee Articles 42 AFFLUENT DISCLOSURE SCHEDULE Section 3.2(b) AFFLUENT Stock10,000 common shares issued to Darin Pastor Section 3.2(c) Capital Stock RightsNone Exist other than as in Articles Section 3.2(d) Securities conversionsNone Exist Section 3.2 (f) SubsidiariesNone Exist Section 3.6Consents & Approvals None Required other than Board Approval and Stockholders Section 3.7No Default Not Applicable Section 3.8No Undisclosed Liability None Exist Section 3.9Litigation None Exist Section 3.10Compliance with Applicable Law Not Applicable Section 3.11 Employee Benefit PlansSection 3.11(c) No Options Exist Section 3.11(e) No Agreements Exist Section 3.12 Environmental Laws/ RegulationsNot Applicable Section 3.13 Tax MattersNone Exist Section 3.14 Title to PropertyNone Exist Section 3.15(b) Intellectual PropertyNone Exist Section 3.16 InsuranceNone Exist Section 3.17Vote RequiredSee Stockholder Meeting Certificate Section 3.18 Tax TreatmentNot Applicable Section 3.19 AffiliatesDarin Pastor, President Section 3.20 Certain Business PracticesNone Exist Section 3.21 Insider InterestNone Exist Section 3.22 Opinion of Financial AdviserWaived – None Exist 43 Section 2.23 BrokerNone Exist Section 4.2 Conduct of BusinessSee Articles 44
